 

EXHIBIT 10.54

 

EXHIBIT A

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

August 4, 1999,

 

as Amended and Restated as

 

of November 25, 2003,

 

among

 

ON SEMICONDUCTOR CORPORATION,

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Co-Advisor, Joint Bookrunner, Joint Lead Arranger

and Co-Syndication Agent

 

and

 

CREDIT SUISSE FIRST BOSTON,

as Co-Advisor, Joint Bookrunner, Joint Lead Arranger

and Co-Syndication Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    33

SECTION 1.03.

   Terms Generally    34

SECTION 1.04.

   Accounting Terms; GAAP    34

SECTION 1.05.

   Interim Financial Calculations    34

SECTION 1.06.

   Exchange Rates    35 ARTICLE II      The Credits     

SECTION 2.01.

   Commitments    35

SECTION 2.02.

   Loans and Borrowings    36

SECTION 2.03.

   Requests for Borrowings    36

SECTION 2.04.

   Swingline Loans    37

SECTION 2.05.

   Letters of Credit    38

SECTION 2.06.

   Funding of Borrowings    44

SECTION 2.07.

   Interest Elections    45

SECTION 2.08.

   Termination and Reduction of Commitments    46

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    47

SECTION 2.10.

   Amortization of Tranche E Term Loans    48

SECTION 2.11.

   Prepayment of Loans    48

SECTION 2.12.

   Fees    50

SECTION 2.13.

   Interest    52

SECTION 2.14.

   Alternate Rate of Interest    52

SECTION 2.15.

   Increased Costs    53

SECTION 2.16.

   Break Funding Payments    54

SECTION 2.17.

   Taxes    55

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-Offs    56

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders    58

SECTION 2.20.

   Change in Law    58 ARTICLE III      Representations and Warranties     

SECTION 3.01.

   Organization; Powers    59

SECTION 3.02.

   Authorization; Enforceability    59

 



--------------------------------------------------------------------------------

SECTION 3.03.

   Governmental Approvals; No Conflicts    59

SECTION 3.04.

   Financial Condition; No Material Adverse Change    60

SECTION 3.05.

   Properties    61

SECTION 3.06.

   Litigation and Environmental Matters    61

SECTION 3.07.

   Compliance with Laws and Agreements    62

SECTION 3.08.

   Investment and Holding Company Status    62

SECTION 3.09.

   Taxes    62

SECTION 3.10.

   ERISA    62

SECTION 3.11.

   Disclosure    62

SECTION 3.12.

   Subsidiaries    63

SECTION 3.13.

   Insurance    63

SECTION 3.14.

   Labor Matters    63

SECTION 3.15.

   Solvency    63

SECTION 3.16.

   Senior Indebtedness    64

SECTION 3.17.

   Year 2000    64

SECTION 3.18.

   Acquisition    64

SECTION 3.19.

   Senior Secured Obligations    64 ARTICLE IV      Conditions     

SECTION 4.01.

   [Intentionally Omitted]    64

SECTION 4.02.

   Each Credit Event    65 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

   Financial Statements and Other Information    65

SECTION 5.02.

   Notices of Material Events    67

SECTION 5.03.

   Information Regarding Collateral    67

SECTION 5.04.

   Existence; Conduct of Business    68

SECTION 5.05.

   Payment of Obligations    68

SECTION 5.06.

   Maintenance of Properties    68

SECTION 5.07.

   Insurance    68

SECTION 5.08.

   Casualty and Condemnation    69

SECTION 5.09.

   Books and Records; Inspection and Audit Rights    69

SECTION 5.10.

   Compliance with Laws    69

SECTION 5.11.

   Use of Proceeds and Letters of Credit    69

SECTION 5.12.

   Additional Subsidiaries    69

SECTION 5.13.

   Further Assurances    69

SECTION 5.14.

   Interest Rate Protection    70

 

ii



--------------------------------------------------------------------------------

ARTICLE VI      Negative Covenants     

SECTION 6.01.

   Indebtedness; Certain Equity Securities    70

SECTION 6.02.

   Liens    73

SECTION 6.03.

   Fundamental Changes    75

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    75

SECTION 6.05.

   Asset Sales    78

SECTION 6.06.

   Sale and Leaseback Transactions    79

SECTION 6.07.

   Hedging Agreements    79

SECTION 6.08.

   Restricted Payments; Certain Payments of Indebtedness    79

SECTION 6.09.

   Transactions with Affiliates    80

SECTION 6.10.

   Restrictive Agreements    81

SECTION 6.11.

   Amendment of Material Documents    82

SECTION 6.12.

   [Intentionally Omitted]    82

SECTION 6.13.

   [Intentionally Omitted]    82

SECTION 6.14.

   Capital Expenditures    83

SECTION 6.15.

   Minimum Consolidated EBITDA    83

SECTION 6.16.

   Minimum Cash and Cash Equivalents    83

SECTION 6.17.

   OnMOS Joint Venture Interest    83 ARTICLE VII      Events of Default     

SECTION 7.01.

   Events of Default    84

SECTION 7.02.

   Exclusion of Immaterial Subsidiaries    86 ARTICLE VIII      The
Administrative Agent    87 ARTICLE IX      Miscellaneous     

SECTION 9.01.

   Notices    89

SECTION 9.02.

   Waivers; Amendments    89

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    91

SECTION 9.04.

   Successors and Assigns    92

SECTION 9.05.

   Survival    95

SECTION 9.06.

   Counterparts; Integration; Effectiveness    95

SECTION 9.07.

   Severability    95

 

iii



--------------------------------------------------------------------------------

SECTION 9.08.

   Right of Set-Off    96

SECTION 9.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    96

SECTION 9.10.

   WAIVER OF JURY TRIAL    97

SECTION 9.11.

   Headings    97

SECTION 9.12.

   Confidentiality    97

SECTION 9.13.

   Interest Rate Limitation    98

SECTION 9.14.

   Existing Credit Agreement; Effectiveness of Amendment and Restatement    98

SECTION 9.15.

   [Intentionally Omitted]    98

SECTION 9.16.

   [Intentionally Omitted]    98

SECTION 9.17.

   Conversion of Currencies    98

 

SCHEDULES:

         

Schedule 1.01

   —      Mortgaged Properties

Schedule 1.01(b)

   —      Restatement Mortgaged Properties

Schedule 3.05

   —      Real Property

Schedule 3.06

   —      Disclosed Matters

Schedule 3.12

   —      Subsidiaries

Schedule 3.13

   —      Insurance

Schedule 6.01

   —      Existing Indebtedness

Schedule 6.02

   —      Existing Liens

Schedule 6.04

   —      Existing Investments

Schedule 6.10

   —      Existing Restrictions

EXHIBITS:

         

Exhibit A

   —      Form of Assignment and Acceptance

Exhibit C

   —      Guarantee Agreement

Exhibit D

   —      Indemnity, Subrogation and Contribution Agreement

Exhibit E

   —      Pledge Agreement

Exhibit F

   —      Security Agreement

Exhibit G

   —      Collateral Assignment

 

iv



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 4, 1999, as amended and
restated as of November 25, 2003, among ON SEMICONDUCTOR CORPORATION (formerly
known as SCG Holding Corporation), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, the
LENDERS party hereto and JPMORGAN CHASE BANK (formerly known as The Chase
Manhattan Bank), as Administrative Agent.

 

WHEREAS, Holdings, the Borrower, the lenders party thereto and the
Administrative Agent are parties to a Credit Agreement dated as of August 4,
1999, as amended and restated as of September 17, 2003 (as further amended,
supplemented and modified, the “Existing Credit Agreement”), as in effect
immediately prior to the Restatement Effective Date (as defined herein), which
Existing Credit Agreement amended and restated the Credit Agreement dated as of
August 4, 1999, as amended and restated as of February 14, 2003, among Holdings,
the Borrower, the lenders party thereto and the Administrative Agent which, in
turn, amended and restated the April 2000 Credit Agreement (as defined herein)
which, in turn, amended and restated the Original Credit Agreement (as defined
herein);

 

WHEREAS, Holdings, the Borrower, the Restatement Lenders (as defined therein)
and the Administrative Agent are parties to an Amendment and Restatement
Agreement dated as of November 25, 2003 (the “Amendment and Restatement
Agreement”); and

 

WHEREAS, subject to the satisfaction of the conditions set forth in the
Amendment and Restatement Agreement, the Existing Credit Agreement shall be
amended and restated as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition pursuant to the Acquisition Agreement by the
Borrower of all the outstanding capital stock of Cherry Semiconductor for a
purchase price not to exceed $250,000,000 and the other transactions
contemplated by the Acquisition Agreement and the documents related thereto.

 



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Stock Purchase Agreement dated as of March 8,
2000, between the Borrower, Holdings and the Seller.

 

“Acquisition Transactions” means the Acquisition and the Loan Transactions
entered into in connection with the borrowing of the Tranche D Term Loans.

 

“Actual Alternative Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate principal amount of all LC Disbursements in respect of Alternative
Currency Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time.

 

“Actual LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time plus (b) the aggregate amount of all LC
Disbursements (other than LC Disbursements in respect of Alternative Currency
Letters of Credit) that have not yet been reimbursed by or on behalf of the
Borrower at such time plus (c) the Actual Alternative Currency LC Exposure at
such time. The Actual LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Actual LC Exposure at such time.

 

“Actual Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
(b) such Lender’s Actual LC Exposure and (c) such Lender’s Swingline Exposure at
such time.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank (formerly known as The Chase
Manhattan Bank), in its capacity as Administrative Agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on

 

2



--------------------------------------------------------------------------------

such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London or Tokyo interbank markets,
provided no such currency (other than British pounds, euros and Japanese yen)
shall constitute an “Alternative Currency” unless approved by the Administrative
Agent and the Issuing Bank.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

 

“Amendment and Restatement Agreement” has the meaning given to such term in the
recitals hereto.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day (a) with respect to any Tranche E Term
Loan, 2.25% per annum, in the case of an ABR Loan, or 3.25% per annum, in the
case of a Eurodollar Loan, (b) with respect to any ABR Loan or Eurodollar Loan
that is a Revolving Loan, 3.00% per annum, in the case of an ABR Loan, or 4.00%
per annum, in the case of a Eurodollar Loan, and (c) with respect to the
commitment fees payable hereunder, 0.50% per annum.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“April 2000 Credit Agreement” means the Credit Agreement dated as of August 4,
1999, as amended and restated as of April 3, 2000, among Holdings, the Borrower,
the Lenders party thereto and The Chase Manhattan Bank, a New York banking
corporation, as administrative agent, collateral agent and syndication agent.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States, provided that

 

3



--------------------------------------------------------------------------------

if, as a result of any change in any law, rule or regulation, it is no longer
possible to determine the Assessment Rate as aforesaid, then the Assessment Rate
shall be such annual rate as shall be determined by the Administrative Agent to
be representative of the cost of such insurance to the Lenders.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Bermuda IP Subsidiary” means ON Semiconductor Trading Ltd., a Bermuda
corporation that is a wholly-owned subsidiary of the Borrower (owned directly by
the Borrower) formed in connection with the Foreign Reorganization.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Semiconductor Components Industries, LLC, a Delaware limited
liability company.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means (a) the date of issuance of any Alternative Currency
Letter of Credit, (b) the last Business Day of each calendar month and (c) if on
the last Business Day of any calendar week the total Notional Revolving
Exposures exceed 90% of the total Revolving Commitments (giving effect to any
reductions in the Revolving Commitments that occur on such day), such Business
Day.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and its consolidated Subsidiaries during such period, provided that the term
“Capital Expenditures” (i) shall

 

4



--------------------------------------------------------------------------------

be net of landlord construction allowances, (ii) shall not include expenditures
made in connection with the repair or restoration of assets with insurance or
condemnation proceeds and (iii) shall not include the purchase price of
equipment to the extent consideration therefor consists of used or surplus
equipment being traded in at such time or the proceeds of a concurrent sale of
such used or surplus equipment, in each case in the ordinary course of business.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Certificate of Designation” means the certificate of designations of Holdings
with respect to the Cumulative Preferred Stock.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings of any
Equity Interest in Borrower; (b) prior to an IPO, the failure by TPG to own (and
retain the right to vote), directly or indirectly, beneficially and of record,
Equity Interests in Holdings representing greater than 40% of each of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings; (c) after an IPO, the
failure by TPG to own (and retain the right to vote), directly or indirectly,
beneficially and of record, Equity Interests in Holdings representing at least
15% of each of the aggregate ordinary voting power and the aggregate equity
value represented by the issued and outstanding Equity Interests in Holdings;
(d) after an IPO, the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the Effective Date), of Equity Interests
representing a greater percentage of either the aggregate ordinary voting power
or the aggregate equity value of Holdings than owned, directly or indirectly,
beneficially and of record, by TPG; (e) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Holdings by Persons who
were neither (i) nominated by the board of directors of Holdings nor (ii)
appointed by directors so nominated; (f) the occurrence of a “Change of
Control”, as defined in the Subordinated Debt Documents; (g) the occurrence of a
“Change of Control” as defined in the Second Lien Documents; or (h) the
occurrence of a “Change of Control” as defined in the First Lien Documents.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not

 

5



--------------------------------------------------------------------------------

having the force of law) of any Governmental Authority first made or issued
after the Effective Date.

 

“Cherry Semiconductor” means Cherry Semiconductor Corporation, a Rhode Island
corporation.

 

“China JV” has the meaning given to such term in Section 6.01(a)(xii).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche E
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Tranche E
Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means the “Collateral Agent”, as defined in any applicable
Security Document.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a) the Administrative Agent shall have received from each Loan Party either (i)
a counterpart of each of the Guarantee Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Pledge Agreement, the Collateral Assignment, the
Security Agreement and the Collateral Sharing Agreement duly executed and
delivered on behalf of such Loan Party or (ii) in the case of any Person that
becomes a Loan Party after the Effective Date, a supplement to each of the
Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement, the
Pledge Agreement, the Security Agreement and the Collateral Sharing Agreement,
in each case in the form specified therein, duly executed and delivered on
behalf of such Loan Party;

 

(b) all outstanding Equity Interests of the Borrower and each Subsidiary owned
directly by or directly on behalf of any Loan Party, shall have been pledged
pursuant to the Pledge Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting stock of any Foreign
Subsidiary and shall not be required to pledge any Equity Interests in any
Foreign Joint Venture Company to the extent that such a pledge is prohibited by
the constitutive documents of such Foreign Joint Venture Company or applicable
law) and the Collateral Agent shall have received certificates or other
instruments representing all such Equity Interests, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank;

 

6



--------------------------------------------------------------------------------

(c) all Indebtedness of Holdings, the Borrower and each Subsidiary that is owing
to any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Pledge Agreement and the Collateral Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank; provided that the requirements of this
paragraph (c) shall not apply to the extent the Collateral Agent has waived
compliance with Section 2(b) of the Pledge Agreement and the Required Lenders
have consented to such waiver;

 

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement (including any supplements
thereto), after giving effect to the Restatement Transactions, and perfect such
Liens to the extent required by, and with the priority required by, the Security
Agreement and the Pledge Agreement, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;

 

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property and each Restatement Mortgaged Property
and amendments to each such Mortgage providing that the Tranche E Term Loans and
the Revolving Loans (in addition to the other Obligations) shall be secured by a
Lien on such Mortgaged Property, signed on behalf of the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company, insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property or Restatement
Mortgaged Property, as the case may be, described therein, free of any other
Liens except as expressly permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent or the
Required Lenders may reasonably request, and (iii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property or Restatement Mortgaged Property, as the case may be; and

 

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

 

“Collateral Assignment” means the Collateral Assignment, entered into in
connection with the Original Credit Agreement, attached hereto as Exhibit G,
between the Borrower and the Collateral Agent.

 

“Collateral Sharing Agreement” means the agreement entered into among Holdings,
the Borrower, the Collateral Agent and the trustee under the First Lien Note
Indenture, providing for (a) the sharing of the Collateral granted pursuant to
the Security

 

7



--------------------------------------------------------------------------------

Documents on a pari passu basis with the holders of the First Lien Notes, (b)
the exercise of remedies under the Security Documents and (c) related
intercreditor matters.

 

“Commitment” means a Revolving Commitment, Tranche E Term Loan Commitment or any
combination thereof (as the context requires).

 

“Consolidated Cash Interest Expense” means, for any period (subject to Section
1.05), the excess of (a) the sum of (i) the interest expense (including (i) the
aggregate amount of accrued letter of credit fees and (ii) imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, (iii) the amount of cash dividends paid on any
preferred stock by Holdings during such period and (iv) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) the sum of (i) to
the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization of financing costs paid in a
previous period, plus (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest or dividends payable in kind for such period
(including with respect to the Junior Subordinated Note or the Cumulative
Preferred Stock).

 

“Consolidated EBITDA” means, for any period (subject to Section 1.05),
Consolidated Net Income for such period plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of (i)
consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) the aggregate amount of letter of credit fees
accrued during such period, (v) all extraordinary charges during such period,
(vi) noncash expenses during such period resulting from the grant of stock
options to management and employees of Holdings, the Borrower or any of the
Subsidiaries, (vii) the aggregate amount of deferred financing expenses for such
period, (viii) all other noncash expenses or losses of Holdings, the Borrower or
any of the Subsidiaries for such period (excluding any such charge that
constitutes an accrual of or a reserve for cash charges for any future period,
with the exception of the 2003 Pension Plan Charge), (ix) any non-recurring
fees, expenses or charges realized by Holdings, the Borrower or any of the
Subsidiaries for such period related to any offering of capital stock or
incurrence of Indebtedness, (x) noncash dividends on the Cumulative Preferred
Stock, (xi) cash restructuring charges (A) during the fiscal year ending on
December 31, 2001 and the portion of the fiscal year ending on June 30, 2002 (or
any fiscal quarter of such portion) not in excess of $131,000,000 in the
aggregate (for all such periods), and (B) during any fiscal year (or any fiscal
quarter of any such fiscal year) ending on or prior to December 31, 2002 (or any
quarter of such fiscal year) not in excess of an additional $10,000,000 in the
aggregate (for all such periods), (xii) the amount of cash fees, service and
product payments, dividends and other distributions actually paid to the
Borrower or a Subsidiary by the OnMOS Joint Venture during such period and
(xiii) fees and

 

8



--------------------------------------------------------------------------------

expenses of Alvarez & Marsal, Inc., paid by or reimbursed by the Borrower
pursuant to Section 9.03 hereof and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any
extraordinary gains for such period, (ii) all noncash items increasing
Consolidated Net Income for such period (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period), (iii) all gains during such period attributable to any sale or
disposition of assets (other than in the ordinary course of business) and (iv)
$1.6 million for each fiscal quarter commencing the fiscal quarter ended April
4, 2003, and for each subsequent fiscal quarter until the entire 2003 Pension
Plan Charge has been recouped, all determined on a consolidated basis in
accordance with GAAP. For purposes of calculating the Leverage Ratio as of any
date, if the Borrower or any consolidated Subsidiary has made any Permitted
Acquisition or sale, transfer, lease or other disposition of assets outside of
the ordinary course of business permitted by Section 6.05 during the period of
four consecutive fiscal quarters ending on the date on which the most recent
fiscal quarter ended, Consolidated EBITDA for the relevant period for testing
compliance shall be calculated after giving pro forma effect thereto, as if such
Permitted Acquisition or sale, transfer, lease or other disposition of assets
outside of the ordinary course of business (and any related incurrence,
repayment or assumption of Indebtedness with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of the relevant period for testing compliance.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from such net income or loss (a) the income of any Person (other than a
consolidated Subsidiary) in which any other Person (other than Holdings, the
Borrower or any consolidated Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the consolidated Subsidiaries by such Person during such
period, and (b) the income or loss of any Person accrued prior to the date on
which it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any consolidated Subsidiary or the date on which such Person’s
assets are acquired by the Borrower or any consolidated Subsidiary. For purposes
of calculating Consolidated EBITDA and Excess Cash Flow, Consolidated Net Income
shall be calculated excluding all income, expenses, gains, losses and other
items of the OnMOS Joint Venture.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Cumulative Preferred Stock” means the 12% Cumulative Preferred Stock of
Holdings with an aggregate liquidation preference on the Effective Date of
$209,000,000.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, on any date of determination, with respect to any
Letter of Credit or LC Disbursement denominated in an Alternative Currency, the
equivalent in dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.06(a) using the applicable Exchange Rate with respect to
such Alternative Currency.

 

“Effective Date” means August 4, 1999, the date on which the conditions
specified in Section 4.01 of the Original Credit Agreement were satisfied.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or restoration of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, fines, penalties or indemnities), of Holdings,
the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Contribution” means the contribution by TPG of not less than
$337,500,000 to the Investor.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events, plus (without duplication) the
amount of cash dividends or other distributions actually paid to the Borrower or
a Subsidiary by the OnMos Joint Venture during such period; plus

 

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income for such fiscal year; plus

 

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred revenues of Holdings, the Borrower and the consolidated
Subsidiaries increased during such fiscal year; minus

 

(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income for such fiscal year plus (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated deferred revenues of Holdings, the Borrower and
the consolidated Subsidiaries decreased during such fiscal year; minus

 

11



--------------------------------------------------------------------------------

(e) Capital Expenditures for such fiscal year (except (i) to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness or (ii) Capital Expenditures made
pursuant to the first proviso to Section 2.11(c)(ii) or the proviso to the first
paragraph of Section 6.14); minus

 

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the consolidated Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit,
(ii) Tranche E Term Loans prepaid pursuant to Section 2.11(a), 2.11(c) or (d),
and (iii) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness; minus

 

(g) the aggregate amount of all prepayments of Revolving Loans made during such
period to the extent accompanying reductions of the total Revolving Commitments.

 

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may in consultation with the Borrower use any other
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) doing business, income
or franchise taxes imposed on (or measured by) its net income, capital or any
similar alternate basis by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that (i) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates

 

12



--------------------------------------------------------------------------------

a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e).

 

“Existing Amendment and Restatement Agreement” means the Amendment and
Restatement Agreement dated as of September 17, 2003, among Holdings, the
Borrower, the Restatement Lenders (as defined therein) and the Administrative
Agent.

 

“Existing Credit Agreement” has the meaning given to such term in the recitals
hereto.

 

“Existing Letters of Credit” means any letters of credit issued pursuant to the
Existing Credit Agreement and outstanding immediately prior to the Restatement
Effective Date.

 

“Facilities Transfer” means the transfer by the Borrower and/or one or more of
its Subsidiaries of the packaging and testing facilities located in Carmona,
Philippines, Seremban, Malaysia and Guadalajara, Mexico, which transfer may
involve one or more transactions or series of transactions taking the form of
(i) sales, leases or other transfers or dispositions of assets, (ii) sales or
other transfers or dispositions of capital stock and/or debt securities of
Subsidiaries that directly or indirectly own such facilities, (iii) other types
of transfers or dispositions, (iv) facilities closures or (v) any one or
combination of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means a chief financial officer, principal accounting
officer, treasurer or controller.

 

“Financing Transactions” means the transactions undertaken by Holdings, the
Borrower and the Subsidiary Loan Parties in connection with the execution and
delivery of the Original Credit Agreement and the Subordinated Debt Documents,
the issuance of the Subordinated Debt, the issuance by the Borrower of the
Junior Subordinated Note and the borrowing of the initial Loans.

 

“First Lien Documents” means the First Lien Note Indenture, the Collateral
Sharing Agreement, and all other instruments, agreements and other documents

 

13



--------------------------------------------------------------------------------

evidencing or governing the First Lien Notes or providing for any Guarantee or
other right in respect thereof.

 

“First Lien Note Indenture” means the indenture pursuant to which the First Lien
Notes are issued.

 

“First Lien Notes” means the senior secured first lien notes co-issued by the
Borrower and Holdings pursuant to an indenture dated as of March 3, 2003.

 

“Foreign Joint Venture Companies” means (a) Leshan-Phoenix Semiconductor Co.,
Ltd., an entity existing under the laws of the People’s Republic of China, (b)
Surface Mount Products Malaysia Sendirian Berhad, a private limited liability
company existing under the laws of Malaysia, and (c) ON Semiconductor Czech
Republic, a.s., a corporation existing under the laws of the Czech Republic.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Reorganization” means the reorganization of the Borrower’s Foreign
Subsidiaries and their operations (as described by the Borrower in its
communications to the Lenders prior to October 20, 2000), pursuant to which,
among other things, (a) certain activities performed by Foreign Subsidiaries,
and certain activities performed by the Borrower, with respect to (i) research
and development, (ii) sales and distribution and (iii) manufacturing will begin
to be performed by separate Foreign Subsidiaries, (b) certain new Foreign
Subsidiaries (including the Bermuda IP Subsidiary) will be formed and the
ownership structure of certain existing Foreign Subsidiaries will be reorganized
(resulting in, among other things, certain existing Foreign Subsidiaries that
are owned directly by the Borrower becoming indirectly owned by the Borrower)
and (c) the Borrower will enter into the IP License with the Bermuda IP
Subsidiary pursuant to which (i) the Borrower will grant to the Bermuda IP
Subsidiary a license to use certain intellectual property owned by the Borrower
at the time of such reorganization and certain intellectual property acquired by
the Borrower in the future and (ii) the Bermuda IP Subsidiary will agree to pay
royalties to the Borrower in consideration therefor.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Funded Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such date
(other than any Indebtedness with respect to which the Borrower is not obligated
to pay or accrue any cash interest expense as of such date), in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with

 

14



--------------------------------------------------------------------------------

GAAP, and (b) the aggregate amount of any Guarantee by Holdings, the Borrower or
any Subsidiary of any such Indebtedness of any other Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement, entered into in connection
with the Original Credit Agreement, attached hereto as Exhibit C, among
Holdings, the Subsidiary Loan Parties and the Collateral Agent for the benefit
of the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” means SCG Holding Corporation, a Delaware corporation.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such

 

15



--------------------------------------------------------------------------------

Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (a) obligations under Hedging Agreements or (b)
agreements providing for indemnification, purchase price adjustments or similar
obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, entered into in connection with the
Original Credit Agreement, attached hereto as Exhibit D, among the Borrower, the
Subsidiary Loan Parties and the Collateral Agent.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2000, as modified or supplemented prior to April 3, 2000, relating to the
Borrower and the Acquisition Transactions.

 

“Intercreditor Agreement” means the intercreditor agreement entered into among
Holdings, the Borrower, the Administrative Agent and the trustee under the
Second Lien Note Indenture (or any other trustee or agent to which Liens are
granted under the Second Lien Security Documents), providing for (a) the
priority of the Liens granted pursuant to the Security Documents over the Liens
granted pursuant to the Second Lien Security Documents and (b) restrictions on
the exercise of remedies under the Second Lien Security Documents.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Tranche E Term Borrowing in accordance with
Section 2.07.

 

“Interest Expense Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA (plus any Supplemental Interest deducted in calculating

 

16



--------------------------------------------------------------------------------

Consolidated EBITDA) to (b) Consolidated Cash Interest Expense (excluding any
Supplemental Interest otherwise included therein), in each case for such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than one month’s duration, each day prior to the last
day of such Interest Period that occurs at intervals of one month’s duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investor” means TPG Semiconductor Holdings LLC, a Delaware limited liability
company that is wholly owned by TPG.

 

“IP License” means the license agreement or agreements between the Borrower and
the Bermuda IP Subsidiary providing for the licensing of intellectual property
to the Bermuda Subsidiary of the Borrower.

 

“IPO” means a bona fide underwritten initial public offering of voting common
stock of Holdings as a direct result of which at least 10% of the aggregate
voting common stock of Holdings (calculated on a fully diluted basis after
giving effect to all options to acquire voting common stock of Holdings then
outstanding, regardless of whether such options are then currently exercisable)
is beneficially owned by Persons other than TPG, the Investor, Holdings and
their respective Affiliates (including, in the case of Holdings, all directors,
officers and employees of Holdings, the Borrower and any Subsidiary).

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing

 

17



--------------------------------------------------------------------------------

Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Joint Venture Holding Companies” means SCG (Malaysia SMP) Holding Corporation,
SCG (Czech) Holding Corporation and SCG (China) Holding Corporation, each a
Delaware corporation.

 

“Junior Subordinated Note” means the 10% Junior Subordinated Note due 2011 of
the Borrower.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“Lenders” means the Persons listed on Schedule 1 to the Amendment and
Restatement Agreement, Schedule 2 to the Existing Amendment and Restatement
Agreement and any other Person that shall have become a party hereto pursuant to
an Assignment and Acceptance, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Leshan JV Agreement” means the Joint Venture Contract dated as of March 1,
1995, by and between Leshan Radio Company, Ltd. and Motorola International
Development Corporation.

 

“Letter of Credit” means any letter of credit (including any Existing Letter of
Credit) issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness as of
such date to (b) Consolidated EBITDA (plus, without duplication, any
Supplemental Interest deducted in calculating Consolidated EBITDA) for the
period of four consecutive fiscal quarters of Holdings ended on such date (or,
if such date is not the last day of a fiscal quarter, ended on the last day of
the fiscal quarter of Holdings most recently ended prior to such date).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market

 

18



--------------------------------------------------------------------------------

at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Amount” means, at any time, the aggregate amount of cash and
Permitted Investments owned by the Borrower and its consolidated subsidiaries at
such time, excluding (a) cash or Permitted Investments owned by the OnMOS Joint
Venture and (b) cash or Permitted Investments subject to any Lien in favor of
any Person other than the Collateral Agent for the benefit of the Secured
Parties.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Security Documents, the
Intercreditor Agreement and the Collateral Sharing Agreement.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loan Transactions” means the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Loans” means the loans made and the loans continued by the Lenders to the
Borrower pursuant to this Agreement or the Amendment and Restatement Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, financial condition or prospects of Holdings,
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties to perform their obligations under the Loan Documents or (c) any
material rights of or benefits available to the Lenders under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Holdings, the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

19



--------------------------------------------------------------------------------

“Measurement Period” has the meaning assigned to such term in Section 6.14.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property or Restatement Mortgaged Property to secure the Obligations. Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Motorola” means Motorola, Inc., a Delaware corporation.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a casualty
or other insured damage, insurance proceeds in excess of $1,000,000, and (iii)
in the case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses (including underwriting discounts and commissions and collection
expenses) paid or payable by Holdings, the Borrower and the Subsidiaries to
third parties in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made by Holdings, the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by Holdings, the Borrower and the Subsidiaries, and the amount of
any reserves established by Holdings, the Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of the Borrower). Notwithstanding anything to the
contrary set forth above, the proceeds of any sale, transfer or other
disposition of Receivables or Related Property (or any interest therein)
pursuant to any Permitted Receivables Financing shall not be deemed to
constitute Net Proceeds except to the extent that such sale, transfer or other
disposition (a) is the initial sale, transfer or other disposition of
Receivables or Related Property (or any interest therein) in connection with the
establishment of such Permitted Receivables Financing or (b) occurs in
connection with an increase in the aggregate outstanding amount of such
Permitted Receivables Financing

 

20



--------------------------------------------------------------------------------

over the aggregate outstanding amount of such Permitted Receivables Financing at
the time of such initial sale, transfer or other disposition.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets
and non-current deferred income tax assets of Holdings, the Borrower and the
consolidated Subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities and non-current
deferred income tax liabilities of Holdings, the Borrower and the consolidated
Subsidiaries as of such date (excluding current liabilities that constitute
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Notional Alternative Currency LC Exposure” means, at any time, 110% of the
Actual Alternative Currency LC Exposure at such time.

 

“Notional LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time plus (b) the aggregate amount of all LC
Disbursements (other than LC Disbursements in respect of Alternative Currency
Letters of Credit) that have not yet been reimbursed by or on behalf of the
Borrower at such time plus (c) the Notional Alternative Currency LC Exposure at
such time. The Notional LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Notional LC Exposure at such time.

 

“Notional Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans and
(b) such Lender’s Notional LC Exposure and Swingline Exposure at such time.

 

“Obligations” has the meaning assigned to such term in the Security Agreement.

 

“OnMOS Joint Venture” means a Person organized (or to be organized) in a
jurisdiction outside the United States to which Subsidiaries of Holdings will
contribute the assets and operations of their TMOS business.

 

“Original Credit Agreement” means the Credit Agreement dated as of August 4,
1999, among Holdings, the Borrower, the Lenders party thereto, The Chase
Manhattan Bank, a New York banking corporation, as administrative agent,
collateral agent and syndication agent and Credit Lyonnais New York Branch, DLJ
Capital Funding, Inc. and Lehman Commercial Paper, as co-documentation agents
thereunder.

 

“Other Taxes” means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

21



--------------------------------------------------------------------------------

“Partial Facilities Transfer” shall have the meaning assigned to such term in
Section 6.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Borrower and the
Administrative Agent.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Borrower or any consolidated Subsidiary of
all or substantially all the assets of, or all the Equity Interests in, a Person
or division or line of business of a Person if, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would result therefrom, (b) the principal business of such Person shall be
reasonably related to a business in which the Borrower and the Subsidiaries were
engaged on the Effective Date, (c) each Subsidiary formed for the purpose of or
resulting from such acquisition shall be a Subsidiary Loan Party and all of the
Equity Interests of such Subsidiary Loan Party shall be owned directly by the
Borrower or a consolidated Subsidiary Loan Party and all actions required to be
taken with respect to such acquired or newly formed Subsidiary Loan Party under
Sections 5.12 and 5.13 shall have been taken and (d) Holdings has delivered to
the Administrative Agent an officers’ certificate to the effect set forth in
clauses (a), (b) and (c) above.

 

“Permitted Convertible Debt” means Indebtedness of Holdings in respect of
subordinated convertible debt securities (i) that is unsecured and subordinated
to the Obligations on terms no less favorable to the Lenders than the terms of
the Subordinated Debt, (ii) that does not provide for scheduled payments of
principal earlier than 91 days after the final scheduled repayment of principal
of the Tranche E Term Loans, (iii) that is convertible into common equity of
Holdings and (iv) the other terms (excluding the aggregate principal amount and
conversion rate thereof) of which are reasonably satisfactory to the
Administrative Agent in all material respects.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

22



--------------------------------------------------------------------------------

(d) Liens (other than Liens on Collateral) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business and
minor defects or irregularities in title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

 

(h) any interest or title of a lessor under any lease permitted by this
Agreement;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

 

(j) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrower and the Subsidiaries, taken
as a whole,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);

 

(b) investments in commercial paper maturing not more than one year after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing not more than one year after the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts and
overnight bank deposits issued or offered by, any commercial bank organized
under the laws of the United States of America or any State thereof or any
foreign

 

23



--------------------------------------------------------------------------------

country recognized by the United States of America that has a combined capital
and surplus and undivided profits of not less than $250,000,000 (or the
foreign-currency equivalent thereof);

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above or clause (e) or (f) below and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

 

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest credit
ratings obtainable from S&P or from Moody’s;

 

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody’s; and

 

(g) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

 

“Permitted Receivables Financing” means any financing pursuant to which (a) the
Borrower or any Subsidiary sells, conveys or otherwise transfers to a
Receivables Subsidiary, in “true sale” transactions, and (b) such Receivables
Subsidiary sells, conveys or otherwise transfers to any other Person or grants a
security interest to any other Person in, any Receivables (whether now existing
or hereafter acquired) of the Borrower or any Subsidiary or any undivided
interest therein, and any assets related thereto (including all collateral
securing such Receivables), all contracts and all Guarantees or other
obligations in respect of such Receivables, proceeds of such Receivables and
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables, provided that the board of directors of
Holdings shall have determined in good faith that such Permitted Receivables
Financing is economically fair and reasonable to Holdings, the Borrower and the
Subsidiaries, taken as a whole.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

24



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement, entered into in connection with
the Original Credit Agreement, attached hereto as Exhibit E, among the Loan
Parties and the Collateral Agent for the benefit of the Secured Parties, as
amended in connection with the issuance of the First Lien Notes, and as further
amended from time to time.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a Permitted
Receivables Financing or a sale and leaseback transaction) of any property or
asset of the Borrower or any Subsidiary, including any Equity Interest owned by
it, other than (i) dispositions described in clauses (a) and (b) of Section 6.05
and (ii) other dispositions resulting in aggregate Net Proceeds not exceeding
$1,000,000 during any fiscal year of the Borrower; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

 

(c) the incurrence by Holdings, the Borrower or any Subsidiary of any
Indebtedness, excluding any Indebtedness (other than, prior to the Transition
Date, Permitted Convertible Debt) permitted by Section 6.01; or

 

(d) prior to the Transition Date, the issuance by Holdings, the Borrower or any
Subsidiary of any Equity Interests, other than (i) any such issuance by the
Borrower or any Subsidiary to Holdings or the Borrower or to another Subsidiary,
(ii) the issuance of Equity Interests expressly permitted by Section 6.01(e),
(iii) the issuance of common stock or preferred stock of Holdings pursuant to
the TPG Equity Purchase and (iv) Equity Interests issued in the form, or upon
the exercise of, options to acquire common stock of Holdings issued to members
of management and employees of Holdings, the Borrower or any Subsidiary and
options or warrants in respect of the capital stock of Holdings issued as
compensation to consultants to Holdings, the Borrower or any Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Qualified Liquidity Financing” means the issuance by Holdings of preferred
stock, common stock or warrants in respect of preferred stock or common stock to
TPG, or the incurrence by Holdings or the Borrower of Indebtedness for borrowed
money owed to TPG, in each case for cash consideration; provided that (a) any
such Indebtedness shall be unsecured, (b) the terms of any such preferred stock
or Indebtedness

 

25



--------------------------------------------------------------------------------

shall not include any covenants, redemption provisions, events of default or
other terms that would entitle the holder thereof to make any claim or assert
any right or remedy prior to payment in full of the Obligations and termination
of the Commitments and (c) prior to any such issuance of preferred stock or
incurrence of Indebtedness, TPG and Holdings or the Borrower, as applicable,
shall have entered into an agreement with the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, effectively
subordinating any and all obligations in respect of such preferred stock or
Indebtedness to the Obligations and providing that, prior to repayment in full
of all the Obligations and termination of the Commitments, the holder or holders
of such preferred stock or Indebtedness, as applicable, shall not be entitled to
receive any cash payments in respect thereof or to exercise any rights or
remedies (other than, in the case of clauses (b) and (c) above, rights and
remedies the exercise of which would not constitute or result in a Default).

 

“Recapitalization” means (a) the recapitalization of Holdings in accordance with
the Recapitalization Agreement pursuant to which the Investor will acquire
approximately 91% of the common stock of Holdings and (b) the related
transactions contemplated by the Recapitalization Agreement.

 

“Recapitalization Agreement” means the Agreement and Plan of Recapitalization
and Merger dated as of May 11, 1999, among Motorola, Holdings, the Borrower, the
Investor and TPG Semiconductor Acquisition Corp., as amended.

 

“Recapitalization Documents” means the Recapitalization Agreement, the
Reorganization Agreement and the Transition Agreements.

 

“Receivable” means the Indebtedness and payment obligations of any Person to the
Borrower or any of the Subsidiaries or acquired by the Borrower or any of the
Subsidiaries (including obligations constituting an account or general
intangible or evidenced by a note, instrument, contract, security agreement,
chattel paper or other evidence of indebtedness or security) arising from a sale
of merchandise or the provision of services by the Borrower or any Subsidiary or
the Person from which such Indebtedness and payment obligation were acquired by
the Borrower or any of the Subsidiaries, including (a) any right to payment for
goods sold or for services rendered and (b) the right to payment of any
interest, sales taxes, finance charges, returned check or late charges and other
obligations of such Person with respect thereto.

 

“Receivables Subsidiary” means a corporation or other entity that is a newly
formed, wholly owned, bankruptcy-remote, special purpose subsidiary of Holdings,
the Borrower or any wholly owned Subsidiary (a) that engages in no activities
other than in connection with the financing of Receivables, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business
(including servicing of Receivables), (b) that is designated by the board of
directors of the Borrower (as provided below) as a Receivables Subsidiary, (c)
of which no portion of its Indebtedness or any other obligations (contingent or
otherwise) (i) is Guaranteed by Holdings, the Borrower or any Subsidiary (other
than pursuant to Standard Securitization Undertakings), (ii) is recourse

 

26



--------------------------------------------------------------------------------

to or obligates Holdings, the Borrower or any Subsidiary in any way other than
pursuant to Standard Securitization Undertakings and other than any obligation
to sell or transfer Receivables or (iii) subjects any property or asset of
Holdings, the Borrower or any Subsidiary, directly or indirectly, contingently
or otherwise, to the satisfaction thereof, (d) with which none of Holdings, the
Borrower or any Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a Permitted Receivables Financing)
other than on terms no less favorable to Holdings, the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Holdings, other than fees payable in the ordinary course of
business in connection with servicing Receivables, and (e) to which none of
Holdings, the Borrower or any Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Upon any such designation, a Financial
Officer of the Borrower shall deliver a certificate to the Administrative Agent
certifying (a) the resolution of the board of directors of the Borrower giving
effect to such designation, (b) that, to the best of such officer’s knowledge
and belief after consulting with counsel, such designation complied with the
foregoing conditions and (c) immediately after giving effect to such
designation, no Default shall have occurred and be continuing.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Related Property” shall mean, with respect to each Receivable:

 

(a) all the interest of the Borrower or any Subsidiary in the goods, if any,
sold and delivered to an obligor relating to the sale that gave rise to such
Receivable,

 

(b) all other security interests or Liens, and the interest of the Borrower or
any Subsidiary in the property subject thereto, from time to time purporting to
secure payment of such Receivable, together with all financing statements signed
by an obligor describing any collateral securing such Receivable and

 

(c) all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable,

 

in the case of clauses (b) and (c), whether pursuant to the contract related to
such Receivable or otherwise or pursuant to any obligations evidenced by a note,
instrument, contract, security agreement, chattel paper or other evidence of
Indebtedness or security and the proceeds thereof.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the

 

27



--------------------------------------------------------------------------------

environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Reorganization Agreement” means the Reorganization Agreement dated as of May
11, 1999, by and among Motorola, Holdings and the Borrower, as amended.

 

“Required Lenders” means, at any time, Lenders having Actual Revolving
Exposures, Tranche E Term Loans and unused Commitments representing more than
50% of the sum of the total Actual Revolving Exposures, outstanding Tranche E
Term Loans and unused Commitments at such time.

 

“Restatement Effective Date” has the meaning given to such term in the Amendment
and Restatement Agreement.

 

“Restatement Mortgaged Property” means each parcel of real property and the
improvements thereto owned by a Loan Party as a result of the Acquisition and
identified on Schedule 1.01(b).

 

“Restatement Transactions” means the execution and delivery of the Amendment and
Restatement Agreement by each Person party thereto, the satisfaction of the
conditions to the effectiveness thereof and the consummation of the transactions
contemplated thereby, including the borrowing of the Tranche E Term Loans.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in Holdings, the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Holdings, the
Borrower or any Subsidiary.

 

“Restructuring Liquidation Sales” means sales of plant, property and equipment
for cash consideration as part of restructuring activities in which Holdings,
the Borrower or any Subsidiary is, as of April 17, 2002, currently engaged in or
committed to engage in, which activities were disclosed to the Administrative
Agent prior to April 17, 2002.

 

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Actual Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s

 

28



--------------------------------------------------------------------------------

Revolving Commitment is set forth on Schedule 2 to the Existing Amendment and
Restatement Agreement or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $25,000,000.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Actual Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to the first sentence of Section
2.01.

 

“Revolving Maturity Date” means August 4, 2006, or, if such day is not a
Business Day, the next preceding Business Day.

 

“SCG Restructuring” means the restructuring of the business of the Borrower and
the Subsidiaries described in Section 3 of the Information Memorandum.

 

“S&P” means Standard & Poor’s Rating Service.

 

“SMP JV Agreement” means the Joint Venture Agreement dated as of July 31, 1992,
and August 17, 1992, by and between Motorola and Philips Semiconductors
International B.V.

 

“Second Lien Documents” means the Second Lien Note Indenture, the Intercreditor
Agreement, the Second Lien Security Documents and all other instruments,
agreements and other documents evidencing or governing the Second Lien Notes or
providing for any Guarantee or other right in respect thereof.

 

“Second Lien Note Indenture” means the indenture pursuant to which the Second
Lien Notes were issued.

 

“Second Lien Notes” means the senior secured second lien notes co-issued by the
Borrower and Holdings pursuant to the Second Lien Note Indenture in an aggregate
principal amount of $300,000,000.

 

“Second Lien Security Documents” means any and all security agreements, pledge
agreements, mortgages and other agreements and documents pursuant to which any
Liens are granted to secure any Indebtedness or other obligations in respect of
the Second Lien Notes.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, entered into in connection
with the Original Credit Agreement, attached hereto as Exhibit F, among the
Borrower, Holdings, the Subsidiary Loan Parties and the Collateral Agent for the
benefit

 

29



--------------------------------------------------------------------------------

of the Secured Parties, as amended in connection with the issuance of the First
Lien Notes, and as further amended from time to time.

 

“Seller” means The Cherry Corporation, a Delaware corporation.

 

“Security Documents” means the Security Agreement, the Collateral Assignment,
the Pledge Agreement, the Mortgages and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.12 or 5.13
to secure any of the Obligations.

 

“Senior Leverage Ratio” means, on any date, the ratio of (a) Total Senior
Indebtedness as of such date to (b) Consolidated EBITDA (plus, without
duplication, any Supplemental Interest deducted in calculating Consolidated
EBITDA) for the period of four consecutive fiscal quarters of Holdings ended on
such date.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into at any time by Holdings, the Borrower or
any Subsidiary that are reasonably customary in an accounts receivable
transaction.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt” means the Senior Subordinated Notes due 2009 issued by
Holdings and the Borrower as co-issuers on the Effective Date in the aggregate
principal amount of $400,000,000 and the Indebtedness represented thereby
(including the Note Guarantees, Exchange Notes (each as defined in Subordinated
Debt Documents), guarantees of Exchange Notes and any replacement Notes).

 

“Subordinated Debt Documents” means the indenture under which the Subordinated
Debt was issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Debt or providing for any Guarantee or
other right in respect thereof.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s

 

30



--------------------------------------------------------------------------------

consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Holdings other than the Borrower. Without
limiting the generality of the definition of the term “subsidiary”, it is
understood and agreed that each of (a) Tesla Sezam, a.s., a corporation existing
under the laws of the Czech Republic, (b) Terosil, a.s., a corporation existing
under the laws of the Czech Republic, (c) ON Semiconductor Slovakia a.s.
(formerly known as Slovakia Electronic Industries, a.s.), a corporation existing
under the laws of Slovakia, and (d) Leshan-Phoenix Semiconductor Co., Ltd., an
entity existing under the laws of the People’s Republic of China, is a
subsidiary of Holdings as of the Effective Date.

 

“Subsidiary Loan Party” means any Subsidiary that is not a Foreign Subsidiary or
a Receivables Subsidiary.

 

“Supplemental Interest” has the meaning assigned to such term in the Existing
Credit Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business

 

31



--------------------------------------------------------------------------------

Day) by the Administrative Agent from three negotiable certificate of deposit
dealers of recognized standing selected by it.

 

“Total Senior Indebtedness” means, as of any date, the aggregate principal
amount of Indebtedness of Holdings, the Borrower and the Subsidiaries
outstanding on such date, determined on a consolidated basis, excluding the
Subordinated Debt, any Permitted Convertible Debt, the Junior Subordinated Note,
Qualified Liquidity Financing and any other Indebtedness that is effectively
subordinated to the Obligations on terms no less favorable to the Lenders than
the terms of the Subordinated Debt.

 

“TPG” means TPG Partners II, L.P. and its Affiliates, provided that no such
Affiliate shall be deemed a member of TPG to the extent it ceases to be
Controlled by, or under common Control with, TPG Partners II, L.P.

 

“TPG Equity Purchase” means the purchase by TPG of common stock or preferred
stock of Holdings for cash consideration in an amount equal to $100,000,000 and
the immediate contribution by Holdings to the Borrower of such cash as common
equity; provided that, in the case of any such purchase of preferred stock, (a)
the terms of such preferred stock shall not include any covenants, redemption
provisions, events of default or other terms that would entitle the holder
thereof to make any claim or assert any right or remedy prior to payment in full
of the Obligations and termination of the Commitments and (b) prior to any such
issuance of preferred stock, TPG and Holdings shall have entered into an
agreement with the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, effectively subordinating any and all
obligations in respect of such preferred stock to the Obligations and providing
that, prior to the repayment in full of all the Obligations and termination of
the Commitments, the holder or holders of such preferred stock shall not be
entitled to receive any cash payments in respect thereof or to exercise any
rights (other than in the case of clauses (a) and (b) above, rights and remedies
the exercise of which would not constitute or result in a Default).

 

“Tranche”, when used in reference to any Borrowing, refers to whether such
Borrowing consists of Revolving Loans or Tranche E Term Loans.

 

“Tranche A Term Loan” means a Loan made on or after the Effective Date pursuant
to clause (a) of Section 2.01 of the Original Credit Agreement.

 

“Tranche B Term Loan” means a Loan made on the Effective Date pursuant to clause
(b) of Section 2.01 of the Original Credit Agreement.

 

“Tranche C Term Loan” means a Loan made on the Effective Date pursuant to clause
(c) of Section 2.01 of the Original Credit Agreement.

 

“Tranche D Term Loan” means a Loan made pursuant to (a) clause (a) of Section
2.01 of the April 2000 Credit Agreement or (b) Section 3 of the Existing
Amendment and Restatement Agreement.

 

32



--------------------------------------------------------------------------------

“Tranche E Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche E Term Loan pursuant to Section 3 of the
Amendment and Restatement Agreement.

 

“Tranche E Lender” means a Lender with a Tranche E Commitment or an outstanding
Tranche E Term Loan.

 

“Tranche E Maturity Date” means August 4, 2007, or, if such day is not a
Business Day, the next preceding Business Day.

 

“Tranche E Term Loans” means Loans made pursuant to Section 3 of the Amendment
and Restatement Agreement.

 

“Transactions” means the Restatement Transactions and the Financing
Transactions.

 

“Transition Agreements” means agreements to be entered into with Motorola or its
Affiliates as contemplated by the Recapitalization Agreement and as in effect on
the Effective Date and as amended from time to time in accordance with Section
6.11(b).

 

“Transition Date” means the date on which the Borrower shall have delivered to
the Administrative Agent financial statements demonstrating that as of the end
of the immediately preceding fiscal quarter of Holdings (a) the Leverage Ratio
was less than or equal to 3.75 to 1.00, (b) the Senior Leverage Ratio was less
than or equal to 2.75 to 1.00 and (c) the Interest Expense Coverage Ratio for
the period of four consecutive fiscal quarters ending on the last day of such
quarter was greater than or equal to 2.50 to 1.00.

 

“2003 Pension Plan Charge” means the $21.5 million cumulative effect charge
recorded as of January 1, 2003 relating to the change in accounting method for
defined benefit pension plan actuarial gains or losses.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

33



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05. Interim Financial Calculations. For purposes of determining the
Leverage Ratio and the Interest Expense Coverage Ratio:

 

(a) for any period of four consecutive fiscal quarters ended on or prior to
September 30, 2000, Consolidated EBITDA shall be deemed to be the Consolidated
EBITDA of Holdings, the Borrower and the Subsidiaries (or their respective
predecessor entities) for such period determined on a consolidated basis in
accordance with GAAP (it being understood that Consolidated EBITDA for the
fiscal quarter ended (i) December 31, 1998, was $86,500,000, (ii) March 31,
1999, was $76,300,000 and (iii) June 30, 1999, was $94,100,000); and

 

(b) (i) Consolidated Cash Interest Expense for the period of four consecutive
fiscal quarters ending on September 30, 1999, shall be equal to the product of
(A) Consolidated Cash Interest Expense for the period of two fiscal months
ending on September 30, 1999, and (B) a fraction the numerator of which is 12
and the denominator

 

34



--------------------------------------------------------------------------------

of which is two, (ii) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters ending on December 31, 1999, shall be equal to the
product of (A) Consolidated Cash Interest Expense for the period of five fiscal
months ending on December 31, 1999, and (B) a fraction the numerator of which is
12 and the denominator of which is five, (iii) Consolidated Cash Interest
Expense for the period of four consecutive fiscal quarters ending on March 31,
2000, shall be equal to the product of (A) Consolidated Cash Interest Expense
for the period of eight fiscal months ending on March 31, 2000, and (B) a
fraction the numerator of which is 12 and the denominator of which is eight and
(iv) Consolidated Cash Interest Expense for the period of four consecutive
fiscal quarters ending on June 30, 2000, shall be equal to the product of (A)
Consolidated Cash Interest Expense for the period of 11 fiscal months ending on
June 30, 2000, and (B) a fraction the numerator of which is 12 and the
denominator of which is 11.

 

SECTION 1.06. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date to be used for calculating the Dollar
Equivalent amount of each Alternative Currency in which an Alternative Currency
Letter of Credit being issued, outstanding Alternative Currency Letter of Credit
or unreimbursed LC Disbursement is denominated and (ii) give notice thereof to
the Borrower. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than converting into dollars under
Sections 2.05(d), (e), (h), (j) and (k) and 2.12(b) the obligations of the
Borrower and the Revolving Lenders in respect of LC Disbursements that have not
been reimbursed when due) be the Exchange Rates employed in converting any
amounts between the applicable currencies in connection with Alternative
Currency Letters of Credit.

 

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Actual Alternative Currency LC
Exposure and Notional Alternative Currency LC Exposure on such date (after
giving effect to any Alternative Currency Letters of Credit issued, renewed or
terminated or requested to be issued, renewed or terminated on such date) and
(ii) notify the Borrower and the Issuing Bank of the results of such
determination.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Notional Revolving Exposure
exceeding such Lender’s Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Tranche E Term Loans may not be reborrowed. All Loans outstanding under the
Existing Credit Agreement on the

 

35



--------------------------------------------------------------------------------

Restatement Effective Date (after giving effect to all prepayments made on the
Restatement Effective Date) shall remain outstanding hereunder on the terms set
forth herein.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, each Revolving Borrowing and Tranche E Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Borrowings made
on the Effective Date shall be ABR Borrowings. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and (ii) the Borrower shall not be required to make any greater payment under
Section 2.17 to the applicable Lender than such Lender would have been entitled
to receive if such Lender had not exercised such option.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $10,000,000, provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time, provided that there shall not at any
time be more than a total of six Eurodollar Borrowings outstanding with respect
to any Tranche of Borrowings.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Loan or Tranche E Term Loan if the Interest Period requested with respect
thereto would end after the Revolving Maturity Date or Tranche E Maturity Date,
respectively.

 

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the

 

36



--------------------------------------------------------------------------------

date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) subject to the proviso to the first sentence of Section 2.02(b), whether
such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25,000,000 or (ii)
the sum of the total Notional Revolving Exposures exceeding the total Revolving
Commitments, provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by

 

37



--------------------------------------------------------------------------------

means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05. Letters of Credit.

 

(a) General. On the Restatement Effective Date, each Existing Letter of Credit
will automatically, without any action on the part of any Person, be deemed to
be a Letter of Credit issued hereunder for the account of the Borrower for all
purposes of this Agreement and the other Loan Documents. In addition, subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the

 

38



--------------------------------------------------------------------------------

Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the date that is five Business Days prior to
the Revolving Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be dollars or, subject to Section 2.20, an Alternative
Currency) the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension the total Notional Revolving Exposures shall not exceed the total
Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in dollars, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of (i) each LC Disbursement made by the Issuing
Bank in dollars and (ii) the Dollar Equivalent (using the Exchange Rates on the
date that the relevant LC Disbursement is made), of each LC Disbursement made by
the Issuing Bank in an Alternative Currency and, in each case, not reimbursed by

 

39



--------------------------------------------------------------------------------

the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any reason
(or, if such reimbursement payment was refunded in an Alternative Currency, the
Dollar Equivalent thereof using the Exchange Rates on the date of such refund).
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
dollars or (subject to the two immediately succeeding sentences) the applicable
Alternative Currency, not later than 2:00 p.m., New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York City time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that,
in the case of any LC Disbursement made in dollars, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall reimburse each LC Disbursement made in such Alternative Currency in
dollars, in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement. If the Borrower fails to make such payment when due, then (i) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the applicable Exchange Rate
on the date that such LC Disbursement was made, of such LC Disbursement and (ii)
the Administrative Agent shall promptly notify the Issuing Bank and each
Revolving Lender of the applicable LC Disbursement, the Dollar Equivalent
thereof (if such LC Disbursement relates to an Alternative Currency Letter of
Credit), the payment then due from the Borrower in respect thereof and, in the
case of a Revolving Lender, such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent in dollars its Applicable Percentage of the payment

 

40



--------------------------------------------------------------------------------

then due from the Borrower (determined as provided in clause (i) above, if such
payment relates to an Alternative Currency Letter of Credit), in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank in dollars the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank, provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by (i) the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) the Issuing Bank’s failure to issue
a Letter of Credit in accordance with the terms of this Agreement when requested
by the Borrower pursuant to Section 2.05(b). The parties hereto expressly agree
that, in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised

 

41



--------------------------------------------------------------------------------

care in each such determination and each issuance of (or failure to issue) a
Letter of Credit. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply, provided further that, in
the case of an LC Disbursement made under an Alternative Currency Letter of
Credit, the amount of interest due with respect thereto shall (i) in the case of
any such LC Disbursement that is permitted to be reimbursed and is reimbursed in
the relevant Alternative Currency, (A) be payable in the applicable Alternative
Currency and (B) bear interest at a rate equal to the rate reasonably determined
by the Issuing Bank to be the cost to such Issuing Bank of funding such LC
Disbursement plus the Applicable Margin applicable to Eurodollar Loans at such
time and (ii) otherwise (A) be payable in dollars, (B) accrue on the Dollar
Equivalent, calculated using the Exchange Rates on the date such LC Disbursement
was made, of such LC Disbursement and (C) bear interest at the rate per annum
then applicable to ABR Revolving Loans, subject to Section 2.13(c). Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the

 

42



--------------------------------------------------------------------------------

effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with Actual LC Exposure representing
greater than 50% of the total Actual LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in dollars and in cash equal to the Actual
LC Exposure as of such date plus any accrued and unpaid interest thereon,
provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or LC Disbursements in an Alternative
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Alternative Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements and (ii) upon the occurrence of any Event of
Default with respect to the Borrower described in clause (h) or (i) of Section
7.01 of Article VII the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in dollars, without demand or other notice of any kind. For the purposes of this
paragraph, the Actual Alternative Currency LC Exposure shall be calculated using
the Exchange Rates on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Each such deposit pursuant to this paragraph or Section 2.11(b) shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Actual LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
Actual LC Exposure representing greater than 50% of the total Actual LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within

 

43



--------------------------------------------------------------------------------

three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

 

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Revolving Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Revolving Lender’s participation in any Alternative
Currency Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the Issuing Bank or any Lender in respect of
the Obligations described in this paragraph shall accrue and be payable in
dollars at the rates otherwise applicable hereunder.

 

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request,
provided that ABR Revolving Loans and Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay

 

44



--------------------------------------------------------------------------------

to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Tranche E
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

45



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Tranche E Term Loan Commitments shall terminate at 5:00
p.m., New York City time, on the Restatement Effective Date and (ii) the
Revolving Commitments shall terminate on the Revolving Maturity Date.

 

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Revolving Commitments, provided that (i) each reduction
of the Revolving Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Notional Revolving Exposures would exceed the total Revolving
Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities,

 

46



--------------------------------------------------------------------------------

in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Tranche E Term
Loan of such Lender as provided in Section 2.10 and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, which
accounts the Administrative Agent will make available to the Borrower upon its
reasonable request.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

47



--------------------------------------------------------------------------------

SECTION 2.10. Amortization of Tranche E Term Loans. (a) Subject to adjustment
pursuant to paragraph (c) of this Section, the Borrower shall repay Tranche E
Term Borrowings on each date set forth below in the aggregate principal amount
set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

September 30, 2006

   $3,132,395.88

December 31, 2006

   $121,794,922.17

March 31, 2007

   $121,794,922.17

August 4, 2007

   $121,794,922.17

 

(b) To the extent not previously paid all Tranche E Term Loans shall be due and
payable on the Tranche E Maturity Date.

 

(c) Any prepayment of a Tranche E Term Borrowing shall be applied to reduce the
subsequent scheduled repayments of Tranche E Term Borrowings to be made pursuant
to this Section ratably, provided that (i) any prepayment made pursuant to
Sections 2.11(c)(i) and 2.11(c)(ii) shall be applied to reduce the scheduled
repayments of the Tranche E Term Borrowings to be made pursuant to this Section
in reverse chronological order and (ii) prepayments shall be applied to reduce
the scheduled repayments of Tranche E Term Borrowings in chronological order to
the extent required by Section 2.11(e)(ii).

 

(d) Prior to any repayment of any Tranche E Term Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Tranche E Term Borrowings shall be accompanied by
accrued interest on the amount repaid.

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.16), subject to the requirements of
this Section.

 

(b) In the event and on each occasion that the sum of the Actual Revolving
Exposures exceeds the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c) (i) Prior to the Transition Date, in the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, the Borrower or any
Subsidiary in respect of any Prepayment Event, the Borrower shall, within ten
Business Days after such Net Proceeds are received, prepay Tranche E Term
Borrowings in an

 

48



--------------------------------------------------------------------------------

aggregate amount equal to (A) 100% (or 50%, in the case of Net Proceeds from the
sale of Equity Interests in the OnMOS Joint Venture) of such Net Proceeds if
such Net Proceeds result from an event described in clause (a) of the definition
of the term “Prepayment Event”, (B) 100% of such Net Proceeds if such Net
Proceeds result from an event (other than the issuance of Permitted Convertible
Debt) described in clause (b) or (c) of the definition of the term “Prepayment
Event” and (C) 50% of such Net Proceeds if such Net Proceeds result from the
issuance of Permitted Convertible Debt or an event described in clause (d) of
the definition of the term “Prepayment Event”.

 

(ii) After the Transition Date, in the event and on each occasion that any Net
Proceeds are received by or on behalf of Holdings, the Borrower or any
Subsidiary in respect of any Prepayment Event, the Borrower shall, within ten
Business Days after such Net Proceeds are received, prepay Tranche E Term
Borrowings in an aggregate amount equal to such Net Proceeds, provided that, in
the case of any event described in clause (a) of the definition of the term
“Prepayment Event” (other than the sale, transfer or other disposition of
Receivables in connection with a Permitted Receivables Financing), if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of Holdings to the effect that Holdings, the Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire real property, equipment or other assets to be used in
the business of the Borrower and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 180-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

 

(iii) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Subsidiary in respect of (A) the
issuance of the Second Lien Notes, (B) any payment by the China JV of any
Indebtedness owing to Holdings, the Borrower or any Subsidiary from the Net
Proceeds to the China JV of any Indebtedness incurred by the China JV as
contemplated by clause (xiv)(1) of Section 6.01(a) or (C) any Indebtedness
incurred by the Borrower as contemplated by clause (xiv)(2) of Section 6.01(a),
then, in each such case, the Borrower shall, on the date of receipt of such Net
Proceeds (in the case of any such Net Proceeds in respect of the issuance of the
Second Lien Notes or the incurrence by the Borrower of Indebtedness referred to
in the foregoing clause (C)) or within 10 Business Days after such Net Proceeds
are received (in the case of any such Net Proceeds in respect of Indebtedness of
the China JV), prepay Tranche E Term Borrowings in an aggregate amount equal to
such Net Proceeds.

 

(d) Following the end of each fiscal year of the Borrower, the Borrower shall
prepay Tranche E Term Borrowings in an aggregate amount equal to 75% (or, after

 

49



--------------------------------------------------------------------------------

the Transition Date, 50%) of Excess Cash Flow for such fiscal year. Each
prepayment pursuant to this paragraph shall be made on or before the date on
which financial statements are delivered pursuant to Section 5.01 with respect
to the fiscal year for which Excess Cash Flow is being calculated (and in any
event within 90 days after the end of such fiscal year).

 

(e) (i) Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section.

 

(ii) In the event that any optional or mandatory prepayment is to be made by the
Borrower from the Net Proceeds received by or on behalf of Holdings, the
Borrower or any Subsidiary in respect of the issuance of any Equity Interests,
such prepayment shall be applied to reduce the scheduled repayments of Tranche E
Term Borrowings pursuant to the amortization schedule contained in Section 2.10
(as then in effect) in chronological order.

 

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment, provided that, if a notice of optional prepayment of any Loans is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.08. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment or to prepay such Borrowing in
full. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the rate
set forth in the definition of the term “Applicable Rate” on the average daily
unused amount of the Commitments of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates (it being understood that no commitment fee shall be payable in
respect of the

 

50



--------------------------------------------------------------------------------

portion of any Commitment funded on the Effective Date). Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the dates on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and Actual LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate as interest
on Eurodollar Revolving Loans on the average daily amount of such Lender’s
Actual LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any
Actual LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the Actual
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any Actual LC Exposure, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date, provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of calculating the average daily
amount of the Actual LC Exposure for any period under this Section 2.12(b), the
average daily amount of the Actual Alternative Currency LC Exposure for such
period shall be calculated by multiplying (x) the average daily balance of each
Alternative Currency Letter of Credit (expressed in the currency in which such
Alternative Currency Letter of Credit is denominated) by (y) the Exchange Rate
for each such Alternative Currency in effect on the last Business Day of such
period or by such other reasonable method that the Administrative Agent deems
appropriate.

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

51



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be prima facie evidence thereof.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be prima
facie evidence thereof) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

52



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law (except with respect to
Taxes, which shall be governed by Section 2.17) shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Base CD Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on a Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into

 

53



--------------------------------------------------------------------------------

consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be prima facie evidence
thereof. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(f) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any

 

54



--------------------------------------------------------------------------------

amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be prima facie evidence
thereof. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be prima facie
evidence thereof.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided

 

55



--------------------------------------------------------------------------------

that such Foreign Lender has received written notice from the Borrower advising
it of the availability of such exemption or reduction and supplying all
applicable documentation.

 

(f) If the Administrative Agent or a Lender or the Issuing Bank has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, which the Administrative Agent or such Lender or the Issuing Bank
is able to identify as such, it shall pay such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender or the Issuing Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower agrees to pay, upon the request of
the Administrative Agent or such Lender or the Issuing Bank, the amount paid to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender or
the Issuing Bank in the event the Administrative Agent or such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority.
Nothing contained in this Section 2.17(f) shall require the Administrative Agent
or any Lender or the Issuing Bank to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first,

 

56



--------------------------------------------------------------------------------

towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche E Term Loans or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Tranche E Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche E Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche E Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

57



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrower may have against any Lender as a result of any default by any such
Lender in its obligation to fund Loans hereunder.

 

SECTION 2.20. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the Restatement Effective Date, (a) any Change in Law
occurring

 

58



--------------------------------------------------------------------------------

after the Restatement Effective Date shall make it unlawful for the Issuing Bank
to issue Letters of Credit denominated in an Alternative Currency or (b) there
shall have occurred any change in national or international financial, political
or economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would make it impracticable for the
Issuing Bank to issue Letters of Credit denominated in such Alternative Currency
for the account of the Borrower, then by prompt written notice thereof to the
Borrower and to the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), the Issuing Bank may declare that
Letters of Credit will not thereafter be issued by it in the affected
Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Letters of Credit by the Issuing Bank.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s powers and
have been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents and except where the failure
to obtain such consent or approval or make such registration or filing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) will not

 

59



--------------------------------------------------------------------------------

violate any applicable law or regulation or the charter, by-laws or other
organizational documents of Holdings, the Borrower or any of the Subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
Holdings, the Borrower or any of the Subsidiaries or any of their assets, or
give rise to a right thereunder to require any payment to be made by Holdings,
the Borrower or any of the Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of Holdings, the Borrower or any of the
Subsidiaries, except Liens created under the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet as of
December 31, 1999, and consolidated statement of operations and comprehensive
income for the period from August 4, 1999, to December 31, 1999, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations of Holdings, the Borrower and its
consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.

 

(b) Holdings has heretofore furnished to the Lenders a pro forma combined
balance sheet and pro forma combined income statement as of and for the pro
forma fiscal year ended December 31, 1999, after giving effect to the
Acquisition Transactions. Such pro forma consolidated financial statements (i)
have been prepared in good faith based on the same assumptions used to prepare
the pro forma financial summary included in the Information Memorandum (which
assumptions are believed by Holdings and the Borrower to be reasonable), (ii)
are based on the best information available to Holdings and the Borrower after
due inquiry, (iii) accurately reflect in all material respects all adjustments
necessary to give effect to the Acquisition Transactions and (iv) present
fairly, in all material respects, the pro forma consolidated financial position
and results of operations and cash flows of Holdings, the Borrower and the
Subsidiaries as of such date and for such period, as if the Acquisition
Transactions had occurred on such date or at the beginning of such period, as
applicable.

 

(c) The Borrower has heretofore furnished to the Administrative Agent the
consolidated financial statements of Cherry Semiconductor and its subsidiaries
as of and for the fiscal year ended February 28, 1999, reported on by Arthur
Andersen LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Cherry Semiconductor and its subsidiaries as of
such date and for such period in accordance with GAAP.

 

(d) Except as disclosed in the financial statements referred to in paragraphs
(a), (b) and (c) above or the notes thereto or in the Information Memorandum and
except for the Disclosed Matters, after giving effect to the Acquisition
Transactions, none of Holdings, the Borrower or the Subsidiaries has, as of
April 3, 2000, any material contingent liabilities, unusual long-term
commitments or unrealized losses.

 

60



--------------------------------------------------------------------------------

(e) Since December 31, 1999, there has been no material adverse change in the
business, assets, operations, properties, financial condition or prospects of
Holdings, the Borrower and its Subsidiaries, taken as a whole.

 

(f) Since February 28, 1999, there has been no material adverse change in the
business, assets, operations, properties, financial condition or prospects of
Cherry Semiconductor and its subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Holdings, the Borrower and each of the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties and Restatement Mortgaged Properties), except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and subject to Permitted Encumbrances.

 

(b) Holdings, the Borrower and each of the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by Holdings, the Borrower
and the Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any of the Subsidiaries as of the Restatement
Effective Date.

 

(d) As of the Restatement Effective Date, none of Holdings, the Borrower or any
of the Subsidiaries has received notice of, or has knowledge of, any material
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or Restatement Mortgaged Property or any sale or disposition thereof in lieu of
condemnation. None of the Mortgaged Property, Restatement Mortgaged Property or
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase any such Mortgaged Property, Restatement Mortgaged
Property or interest therein.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of the Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Borrower or any of
the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply

 

61



--------------------------------------------------------------------------------

with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings, the
Borrower and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. None of Holdings, the
Borrower or any of the Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Holdings, the Borrower and each of the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that, if it were required to be fully paid, would reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has engaged in a transaction with respect to any employee benefit plan
that would reasonably be expected to result in any material liability to the
Borrower or any ERISA Affiliate pursuant to Section 4069 of ERISA.

 

SECTION 3.11. Disclosure. Holdings and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of the Subsidiaries is subject, and all other
matters known

 

62



--------------------------------------------------------------------------------

to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The Information Memorandum and
the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that (a) with respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and (b) with respect to information regarding the semiconductor market and
other industry data, Holdings and the Borrower represent only that such
information was prepared by third-party industry research firms, and although
Holdings and the Borrower believe such information is reliable, Holdings and the
Borrower cannot guarantee the accuracy and completeness of the information and
have not independently verified such information.

 

SECTION 3.12. Subsidiaries. Holdings does not have any subsidiaries other than
the Borrower and the Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of Holdings in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Restatement
Effective Date.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
April 3, 2000. As of the Restatement Effective Date, all premiums in respect of
such insurance that are required to have been paid have been paid. Holdings and
the Borrower believe that the insurance maintained by or on behalf of Holdings,
the Borrower and the Subsidiaries is adequate in all material respects.

 

SECTION 3.14. Labor Matters. As of the Restatement Effective Date, there are no
material strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
Except as could not reasonably be expected to result in a Material Adverse
Effect, (a) the hours worked by and payments made to employees of Holdings, the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters and (b) the consummation of the Restatement
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Subsidiary is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Acquisition
Transactions to occur on April 3, 2000, and immediately following the making of
each Loan made on April 3, 2000, and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other

 

63



--------------------------------------------------------------------------------

liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) each Loan Party will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following April 3, 2000.

 

SECTION 3.16. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Subordinated Debt Documents.

 

SECTION 3.17. Year 2000. Any reprogramming required to permit the proper
functioning, in and following the year 2000, of (a) the computer systems of
Holdings, the Borrower and the Subsidiaries and (b) equipment containing
embedded microchips (including systems and equipment supplied by others,
including Motorola and its Affiliates, or with which Holdings’s, the Borrower’s
or any Subsidiary’s systems interface, including the systems and equipment of
Motorola and its Affiliates) and the testing of all such systems and equipment,
as so reprogrammed, has been completed. The cost to Holdings, the Borrower and
the Subsidiaries of such reprogramming and testing and of the reasonably
foreseeable consequences of year 2000 to Holdings, the Borrower and the
Subsidiaries (including reprogramming errors and the failure of others’ systems
or equipment) will not result in a Material Adverse Effect.

 

SECTION 3.18. Acquisition. As of April 3, 2000, the Acquisition Agreement has
been duly authorized, executed and delivered by each of the parties thereto and
constitutes a legal, valid and binding obligation of each such party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. A true, correct and complete
copy of the Acquisition Agreement has been furnished to the Administrative
Agent.

 

SECTION 3.19. Senior Secured Obligations. All the Obligations constitute “Credit
Agreement Obligations” under and as defined in each of the First Lien Note
Indenture and the Second Lien Note Indenture. The Liens granted pursuant to the
Security Documents are prior to the Liens granted pursuant to the Second Lien
Security Documents.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. [Intentionally Omitted]

 

64



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as to such earlier date).

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section. For purposes of the foregoing, the term “Borrowing”
shall not include the continuation or conversion of Loans in which the aggregate
amount of such Loans is not being increased.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the consolidated financial condition and results of
operations of Holdings, the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and

 

65



--------------------------------------------------------------------------------

for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the consolidated financial condition
and results of operations of Holdings, the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer of Holdings (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.15, and, prior to the Transition Date, Section 6.16
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of Holdings’ audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) prior to the commencement of each fiscal year of Holdings, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth any material assumptions
used for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or, in the event the
Holdings becomes a publicly traded company, distributed by Holdings to its
public stockholders generally, as the case may be;

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request; and

 

66



--------------------------------------------------------------------------------

(h) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent and each Lender written notice of the following
promptly upon Holdings’s or the Borrower’s obtaining knowledge thereof:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and the Subsidiaries in an aggregate amount
exceeding $10,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) Holdings will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
jurisdiction of formation, identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Holdings agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties. Holdings also agrees promptly to notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01,
Holdings shall deliver to the Administrative Agent a certificate of a Financial
Officer of Holdings

 

67



--------------------------------------------------------------------------------

(i) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Agreement for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

 

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, contracts, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any sale of assets permitted under
Section 6.05.

 

SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of the business of Holdings, the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted.

 

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each of the Subsidiaries to, maintain, with financially sound and reputable
insurance companies (a) insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required to be maintained
pursuant to the Security Documents. Holdings will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

68



--------------------------------------------------------------------------------

SECTION 5.08. Casualty and Condemnation. Holdings (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will cause the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) to be applied in accordance with the applicable provisions of the
Security Documents.

 

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of the Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all material dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and at such reasonable intervals as
may be reasonably requested.

 

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of the Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and Swingline Loans will be used only for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support obligations of the Borrower or any Subsidiary incurred in the
ordinary course of business. The proceeds of the Tranche E Term Loans will be
used only to prepay all Tranche B Term Loans, Tranche C Term Loans and Tranche D
Term Loans outstanding on the Restatement Effective Date.

 

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, Holdings will, within ten Business Days after
such Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Subsidiary Loan Party) and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Loan Party.

 

SECTION 5.13. Further Assurances. (a) Each of Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings,

 

69



--------------------------------------------------------------------------------

mortgages, deeds of trust and other documents), that may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. Holdings and the
Borrower also agree to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement or the Pledge Agreement that become subject to the Lien
of the Security Agreement or the Pledge Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
cause such assets to be subjected to a Lien securing the Obligations and will
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

 

SECTION 5.14. Interest Rate Protection. As promptly as practicable, and in any
event within 90 days after the Effective Date, the Borrower will enter into, and
thereafter for a period of not less than three years after the Effective Date
will maintain in effect, one or more interest rate protection agreements on such
terms and with such parties as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to ensure that at least 50%
of the outstanding Long-Term Indebtedness of Holdings, the Borrower and the
consolidated Subsidiaries is effectively subject to a fixed rate of interest.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and Holdings and the Borrower will not permit any Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) the Subordinated Debt;

 

(iii) the Junior Subordinated Note;

 

70



--------------------------------------------------------------------------------

(iv) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof;

 

(v) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to the Borrower, Holdings or any other Subsidiary;

 

(vi) Guarantees by the Borrower and by any Subsidiary of Indebtedness of the
Borrower or any other Subsidiary, provided that Guarantees by the Borrower or
any Subsidiary Loan Party of Indebtedness of any Subsidiary that is not a Loan
Party shall be subject to Section 6.04;

 

(vii) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations (provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement) and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals, refinancings and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof, provided that the aggregate principal amount of Indebtedness permitted
by this clause (vii) shall not exceed $25,000,000 at any time outstanding;

 

(viii) Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business, provided that upon
the incurrence of Indebtedness with respect to reimbursement type obligations
regarding workers’ compensation claims, such obligations are reimbursed within
30 days following such drawing or incurrence;

 

(ix) Permitted Convertible Debt;

 

(x) Indebtedness of the Borrower or any Subsidiary that was (Indebtedness of any
other Person existing at the time such other Person was merged with or became a
Subsidiary, including Indebtedness incurred in connection with, or in
contemplation of, such other Person’s merging with or becoming a Subsidiary, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof, provided that
the aggregate principal amount of Indebtedness permitted under this clause (x)
shall not exceed $25,000,000 at any time outstanding;

 

(xi) other unsecured Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding, provided that the

 

71



--------------------------------------------------------------------------------

aggregate principal amount of Indebtedness of the Subsidiaries that are not
Subsidiary Loan Parties permitted by this clause (xi) shall not exceed
$25,000,000 at any time outstanding;

 

(xii) Indebtedness of Leshan-Phoenix Semiconductor Co., Ltd. (the “China JV”) in
an aggregate principal amount not exceeding $25,000,000 at any time outstanding,
provided that such Indebtedness is (i) secured only by assets of the China JV
and not by the assets of Holdings, the Borrower or any other Subsidiary and (ii)
not Guaranteed by Holdings, the Borrower or any other Subsidiary;

 

(xiii) the Second Lien Notes, provided that the Second Lien Notes shall not be
Guaranteed by any Subsidiary that has not guaranteed the Obligations;

 

(xiv) Indebtedness for borrowed money incurred (A) by the China JV to refinance
Indebtedness owed by the China JV to Holdings, the Borrower or any Subsidiary or
(B) by the Borrower, which Indebtedness is guaranteed by the China JV in
consideration for the cancelation by Holdings, the Borrower or any Subsidiary,
as the case may be, of Indebtedness of the China JV owing to Holdings, the
Borrower or such Subsidiary, as the case may be, having an aggregate principal
amount that is no greater than the aggregate principal amount of the
Indebtedness so canceled; provided that (1) the aggregate principal amount of
such Indebtedness shall not exceed $100,000,000, (2) the interest rate payable
by the China JV or the Borrower in respect of any such Indebtedness so incurred
is less than the interest rate payable by the China JV in respect of the
Indebtedness so repaid (in the case of Indebtedness incurred under clause (A)
above) or canceled (in the case of Indebtedness incurred under clause (B)
above), (3) such Indebtedness (x) shall not be secured by any Lien other than
Liens permitted by Section 6.02(a)(xi), (y) shall not be Guaranteed by any
Person other than the China JV and (z) shall not (in the case of Indebtedness
incurred pursuant to clause (B) above) mature, and no amortization or principal
payment in respect thereof shall be made, prior to the date that is six months
after the Tranche E Maturity Date; and

 

(xv) the First Lien Notes, provided that the First Lien Notes shall not be
Guaranteed by any Subsidiary that has not guaranteed the Obligations.

 

(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Loan Documents, (ii) the Subordinated
Debt and (iii) Indebtedness permitted under clause (a)(v), (a)(xiii) and (a)(xv)
of this Section 6.01.

 

(c) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, issue any preferred stock or other preferred Equity Interests, except that
(i) Holdings may issue the Cumulative Preferred Stock, (ii) Holdings may issue
preferred stock or other preferred Equity Interests of Holdings that do not
require mandatory cash dividends or redemptions and do not provide for any right
on the part of the holder to

 

72



--------------------------------------------------------------------------------

require redemption, repurchase or repayment thereof, in each case prior to the
date that is 91 days after August 4, 2007, and (iii) Holdings, the Borrower or
any Subsidiary may issue directors’ qualifying shares or shares required by
applicable law to be held by a Person other than Holdings, the Borrower or any
Subsidiary.

 

(d) Neither Holdings nor the Borrower will permit the Bermuda IP Subsidiary to
create, incur, assume or permit to exist any Indebtedness (regardless of whether
permitted under paragraph (a) of this Section) other than Indebtedness of the
Bermuda IP Subsidiary owed to the Borrower or a Subsidiary Loan Party that is
otherwise permitted by this Agreement.

 

(e) Notwithstanding anything contained in Section 6.01(a), (b) or (c), (i)
Holdings may issue preferred stock, or Holdings or the Borrower may incur
Indebtedness, in each case pursuant to a Qualified Liquidity Financing, and (ii)
Holdings may issue preferred stock pursuant to the TPG Equity Purchase.

 

(f) Notwithstanding anything contained in Section 6.01(a), the OnMOS Joint
Venture may incur Indebtedness that is guaranteed by Mosel in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding, provided
that such Indebtedness shall not be Guaranteed by, or otherwise be recourse to,
any of Holdings, the Borrower or the Subsidiaries (other than the OnMOS Joint
Venture or any subsidiaries of the OnMOS Joint Venture). Any such Indebtedness
of the OnMOS Joint Venture shall be deemed not to be Indebtedness of Holdings,
the Borrower and the Subsidiaries for the purpose of calculating Funded
Indebtedness and Total Senior Indebtedness and any interest expense with respect
to such Indebtedness shall be excluded from consolidated interest expense for
the purpose of calculating Consolidated Cash Interest Expense.

 

SECTION 6.02. Liens. (a) The Borrower will not, and Holdings and the Borrower
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(i) Liens created under the Loan Documents, including those Liens securing the
First Lien Notes;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02, provided that (A)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the Effective Date and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof;

 

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property

 

73



--------------------------------------------------------------------------------

or asset of any Person that becomes a Subsidiary after the Effective Date prior
to the time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (C) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, provided that (A) such Liens secure Indebtedness
permitted by clause (vii) of Section 6.01(a), (B) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (D) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

(vi) sales of Receivables and Related Property (or undivided interests therein)
permitted under Section 6.05(d) and Liens on Receivables of a Receivables
Subsidiary granted in connection with any Permitted Receivables Financing;

 

(vii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;

 

(viii) Liens in favor of a landlord on leasehold improvements in leased
premises;

 

(ix) Liens on the assets of the China JV securing Indebtedness incurred by the
China JV permitted under clause (xii) of Section 6.01(a);

 

(x) Liens granted under the Second Lien Security Documents; provided that (A)
such Liens secure only obligations in respect of the Second Lien Notes, (B) such
Liens do not apply to any asset other than Collateral that is subject to a prior
Lien granted under a Security Document and (C) all such Liens and Second Lien
Security Documents shall be subject to the terms of the Intercreditor Agreement;
and

 

(xi) Liens on the assets of the China JV securing Indebtedness permitted under
clause (xiv) of Section 6.01(a).

 

(b) Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect thereof,
except Liens

 

74



--------------------------------------------------------------------------------

created under the Pledge Agreement and the Second Lien Document and Permitted
Encumbrances.

 

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge with Holdings or the Borrower in a transaction in which the
surviving entity is a Person organized or existing under the laws of the United
States of America, any State thereof or the District of Columbia and, if such
surviving entity is not Holdings or the Borrower, as the case may be, such
Person expressly assumes, in writing, all the obligations of Holdings or the
Borrower, as the case may be, under the Loan Documents, (ii) any Person may
merge with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and, if any party to such merger is a Subsidiary Loan Party, is a
Subsidiary Loan Party and (iii) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Sections 6.04 and
6.08.

 

(b) The Borrower will not, and Holdings and the Borrower will not permit any of
the Subsidiaries (other than a Receivables Subsidiary) to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the Effective Date and businesses
reasonably related thereto.

 

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and the
Joint Venture Holding Companies and activities incidental thereto. Holdings will
not own or acquire any assets (other than shares of capital stock of the
Borrower, shares of capital stock of the Joint Venture Holding Companies, cash
and Permitted Investments) or incur any liabilities (other than liabilities
under the Loan Documents, Guarantees by Holdings of obligations of the Borrower
and the Subsidiaries under leases of real property, obligations under any stock
option plans or other benefit plans for management or employees of Holdings, the
Borrower and the Subsidiaries, liabilities imposed by law, including tax
liabilities, and other liabilities incidental to its existence and permitted
business and activities).

 

(d) No Receivables Subsidiary will engage in any business other than the
purchase and sale or other transfer of Receivables (or participation interests
therein) in connection with any Permitted Receivables Financing, together with
activities directly related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and Holdings and the Borrower will not permit any of the
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with

 

75



--------------------------------------------------------------------------------

any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a) to the extent provided for by the terms of the Recapitalization;

 

(b) Permitted Investments;

 

(c) investments existing on the Effective Date hereof and set forth on Schedule
6.04;

 

(d) investments by the Borrower and the Subsidiaries that are Loan Parties in
Equity Interests in their respective Subsidiaries that are Loan Parties and
investments by Subsidiaries that are not Loan Parties in Equity Interests in
their respective Subsidiaries, provided that any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Pledge Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary and Equity
Interests in the Foreign Joint Venture Companies referred to in the definition
of the term “Collateral and Guarantee Requirement”);

 

(e) loans or advances made by the Borrower to Holdings or any Subsidiary and
made by Holdings or any Subsidiary to the Borrower or any other Subsidiary,
provided that any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Pledge Agreement;

 

(f) Guarantees constituting Indebtedness permitted by Section 6.01 (other than
with respect to the Junior Subordinated Note) of Indebtedness of the Borrower or
any Subsidiary Loan Party, provided that a Subsidiary shall not Guarantee the
Subordinated Debt unless (i) such Subsidiary also has Guaranteed the Obligations
pursuant to the Guarantee Agreement, (ii) such Guarantee of the Subordinated
Debt is subordinated to such Guarantee of the Obligations on terms no less
favorable to the Lenders than the subordination provisions of the Subordinated
Debt and (iii) such Guarantee of the Subordinated Debt provides for the release
and termination thereof, without action by any party, upon any release or
termination of such Guarantee of the Obligations;

 

(g) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(h) after the Transition Date, Permitted Acquisitions, provided that the sum of
all consideration paid or otherwise delivered in connection with Permitted
Acquisitions (including the principal amount of any Indebtedness issued as
deferred purchase price and the fair market value of any other non-cash

 

76



--------------------------------------------------------------------------------

consideration) plus the aggregate principal amount of all Indebtedness otherwise
incurred or assumed in connection with, or resulting from, Permitted
Acquisitions (including Indebtedness of any acquired Persons outstanding at the
time of the applicable Permitted Acquisition) shall not exceed, on a cumulative
basis subsequent to the Effective Date, $50,000,000;

 

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

 

(j) Guarantees by the Borrower and the Subsidiaries of leases entered into by
any Subsidiary as lessee;

 

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

 

(l) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

(m) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;

 

(n) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
the Borrower or any Subsidiary or in satisfaction of judgments;

 

(o) investments in the form of Hedging Agreements permitted under Section 6.07;

 

(p) investments by the Borrower or any Subsidiary in (i) the capital stock of a
Receivables Subsidiary and (ii) other interests in a Receivables Subsidiary, in
each case to the extent determined by the Borrower in its judgment to be
reasonably necessary in connection with or required by the terms of the
Permitted Receivables Financing;

 

(q) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by Holdings, the Borrower or any Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

 

(r) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of Holdings;

 

(s) the Acquisition;

 

(t) other investments in an aggregate amount not to exceed $40,000,000 (or,
after the Transition Date, $100,000,000) at any time outstanding; and

 

77



--------------------------------------------------------------------------------

(u) the creation by the Borrower of a limited liability company organized under
the laws of a jurisdiction in the United States of America and the Borrower’s
contribution to the OnMOS Joint Venture through such limited liability company
of (i) $51 in exchange for a 51% interest therein and (ii) the assets and
operations of the TMOS business of the Subsidiaries and Holdings; provided that
promptly following the contribution of such assets and operations to the OnMOS
Joint Venture contemplated by this clause (u), the Borrower shall deliver to the
Administrative Agent copies of all definitive documentation regarding such
investment, certified by a Financial Officer of the Borrower as complete and
correct.

 

SECTION 6.05. Asset Sales. The Borrower will not, and Holdings and the Borrower
will not permit any of the Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Borrower permit any of the Subsidiaries to issue any additional Equity Interest
in such Subsidiary, except:

 

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business, Restructuring Liquidation Sales and the
periodic clearance of aged inventory;

 

(b) sales, transfers and dispositions to the Borrower or a Subsidiary, provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

 

(c) transfers and dispositions in connection with the SCG Restructuring,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance on this clause (c) shall not exceed
$10,000,000;

 

(d) the Borrower may consummate the Facilities Transfer;

 

(e) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary, except for sales of Equity Interests in the OnMOS
Joint Venture to the extent such sales do not result in the failure of the
Borrower to comply with Section 6.17) that are not permitted by any other clause
of this Section, provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause (e)
shall not exceed $30,000,000 (or, after the Transition Date, $50,000,000) during
any fiscal year of the Borrower; and

 

(f) sales, transfers and other dispositions of assets listed on Schedule 6.05
hereto;

 

provided that (i) all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value (other than those permitted by clause (b)
above) and for consideration of at least 80% cash or cash equivalents (other
than those permitted by

 

78



--------------------------------------------------------------------------------

clause (b) and (f) above) and (ii) the fair value of all consideration (other
than cash and cash equivalents) received in respect of dispositions permitted by
clause (f) above does not exceed $15,000,000.

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and
Holdings and the Borrower will not permit any of the Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after the
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

 

SECTION 6.07. Hedging Agreements. The Borrower will not, and Holdings and the
Borrower will not permit any of the Subsidiaries to, enter into any Hedging
Agreement, other than (a) Hedging Agreements required by Section 5.14 and (b)
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdings nor the Borrower will, nor will they permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that (i) Holdings may declare and pay dividends with respect to
its capital stock payable solely in additional shares of its capital stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their capital
stock, (iii) Holdings may make Restricted Payments, not exceeding $2,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for directors, management or employees of Holdings, the
Borrower and the Subsidiaries, including the redemption or purchase of capital
stock of Holdings held by former directors, management or employees of Holdings,
the Borrower or any Subsidiary following termination of their employment, (iv)
the Borrower may pay dividends to Holdings at such times and in such amounts,
not exceeding $2,000,000 during any fiscal year, as shall be necessary to permit
Holdings to discharge its permitted liabilities and (v) the Borrower and the
Joint Venture Holding Companies may make Restricted Payments to Holdings at such
times and in such amounts (but not prior to the fifth anniversary of the date of
issuance of the Cumulative Preferred Stock) as shall be necessary to enable
Holdings, after such fifth anniversary, to pay dividends in cash on such
Cumulative Preferred Stock as and when declared and payable, provided that, at
the time of each Restricted Payment made in reliance upon this clause (v) and
after giving pro forma effect to such payment, the Leverage Ratio shall not
exceed 1.50 to 1.00, (vi) Holdings, the Borrower and the Subsidiaries may make
Restricted Payments as and to the extent contemplated by the Recapitalization
Agreement and (vii) Holdings may make Restricted Payments on account of the
purchase, redemption or repurchase of the Cumulative Preferred Stock with the
net proceeds of a substantially concurrent IPO, provided that, after giving
effect to such purchase,

 

79



--------------------------------------------------------------------------------

redemption or repurchase, no Default or Event of Default shall have occurred and
be continuing.

 

(b) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness, except:

 

(i) payment of Indebtedness created under the Loan Documents;

 

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than (A) payments in respect of the
Subordinated Debt and the Junior Subordinated Note prohibited by the
subordination provisions thereof, (B) principal payments in respect of the
Junior Subordinated Note and (C) cash interest payments in respect of the Junior
Subordinated Note unless, in the case of any such payment specified in this
clause (C), at the time of such payment and after giving pro forma effect
thereto the Leverage Ratio shall not exceed 1.50 to 1.00 and such payment is due
and payable on or after the fifth anniversary of the date of issuance of the
Junior Subordinated Note;

 

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(v) payments on account of the redemption of the First Lien Notes or the Second
Lien Notes or a combination thereof with not more than 25% of the aggregate net
proceeds of one or more issuances of equity securities of Holdings, provided
that (A) after giving effect to such redemption, no Default or Event of Default
shall have occurred and be continuing, (B) not more than 35% of the original
aggregate principal amount of the First Lien Notes or the Second Lien Notes is
redeemed and (C) any such redemption shall be made within 90 days of such equity
issuance and otherwise in compliance with the provisions of the First Lien Note
Indenture or Second Lien Note Indenture, as applicable; and

 

(vi) payments in respect of any Permitted Receivables Facility.

 

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the

 

80



--------------------------------------------------------------------------------

Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Holdings, the
Borrower and the Subsidiary Loan Parties not involving any other Affiliate, (c)
to pay management, consulting and advisory fees to TPG or its Affiliates
pursuant to any financial advisory, financing, underwriting or placement
agreement or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, in an aggregate amount not to
exceed $2,000,000 in any fiscal year, (d) payments of fees and expenses to TPG
and its Affiliates in connection with the Transactions, (e) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the board of directors of Holdings, (f) the grant of
stock options or similar rights to officers, employees, consultants and
directors of Holdings pursuant to plans approved by the board of directors of
Holdings and the payment of amounts or the issuance of securities pursuant
thereto, (g) loans or advances to employees in the ordinary course of business
consistent with prudent business practice, but in any event not to exceed
$5,000,000 in the aggregate outstanding at any one time, (h) the Transition
Agreements, (i) any Restricted Payment permitted by Section 6.08 and (j) any
ancillary agreements entered into between Holdings, the Borrower or any
Subsidiary and the OnMOS Joint Venture at any time that Holdings owns directly
and indirectly less than 80% of the economic interest of the OnMOS Joint
Venture; provided, however, that, prior to the Transition Date, all management
fees payable to TPG or its Affiliates shall accrue and not be payable in cash,
it being understood that any such fees may be paid by the issuance of common
stock of or warrants in respect of common stock of Holdings and any other fees
may be paid in cash.

 

SECTION 6.10. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, Subordinated Debt Document, First Lien Document or
Second Lien Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification if it
expands the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof and (vi) the foregoing

 

81



--------------------------------------------------------------------------------

shall not apply to restrictions or conditions imposed on a Receivables
Subsidiary in connection with a Permitted Receivables Financing.

 

SECTION 6.11. Amendment of Material Documents. (a) Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under (i) any Subordinated Debt Document, (ii) its certificate
of incorporation, by-laws or other organizational documents (including the SMP
JV Agreement and the Leshan JV Agreement), (iii) the Junior Subordinated Note,
(iv) the Certificate of Designations, (v) except for amendments to the Second
Lien Security Documents permitted by the Intercreditor Agreement, any Second
Lien Document, or (vi) any First Lien Document; provided that any certificate of
incorporation, by-law or other organizational documents described in clause (ii)
of this paragraph may be amended or modified (and any rights thereunder may be
waived) in any respect that is not materially adverse to the interests of the
Lenders.

 

(b) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, amend, modify or waive any of its rights under any Recapitalization Document
or terminate any Transition Agreement, in each case to the extent that such
amendment, modification, waiver or termination would be adverse to the Lenders.

 

(c) Holdings and the Borrower will not, and will not permit any Subsidiary to,
amend, modify or waive any of its rights under any Permitted Receivables
Financing to the extent that such amendment, modification or waiver would be
materially adverse to the Lenders.

 

(d) The Borrower will not amend, modify or waive any of its rights under the IP
License to the extent that such amendment, modification or waiver would (i)
adversely affect the subordination of the rights of the Bermuda IP Subsidiary
under the IP License to the Liens granted under the Security Agreement on the
intellectual property covered by the IP License or (ii) otherwise be adverse to
the Lenders in any material respect.

 

SECTION 6.12. [Intentionally Omitted].

 

SECTION 6.13. [Intentionally Omitted].

 

82



--------------------------------------------------------------------------------

SECTION 6.14. Capital Expenditures. (a) The Borrower and Subsidiaries shall not
incur or make any Capital Expenditures during any period set forth below (a
“Measurement Period”) in an amount exceeding the amount set forth opposite such
period:

 

Period

--------------------------------------------------------------------------------

       Maximum
Capital
Expenditures


--------------------------------------------------------------------------------

April 1, 2003 to December 31, 2003

       $ 87,500,000

January 1, 2004 to December 31, 2004

       $ 100,000,000

January 1, 2005 to December 31, 2005

       $ 100,000,000

January 1, 2006 to December 31, 2006

       $ 100,000,000

January 1, 2007 to August 4, 2007

       $ 100,000,000

 

(b) Notwithstanding the foregoing, the $100,000,000 permitted amount in respect
of any fiscal year ending after December 31, 2003 shall be increased by an
amount equal to 50% of the amount (if any) by which Consolidated EBITDA for the
immediately preceding fiscal year exceeds $200,000,000.

 

(c) In addition, the amount of Capital Expenditures permitted to be made by the
Borrower and Subsidiaries in respect of any fiscal year after December 31, 2003
shall be increased by (i) the unused amount (if any) of Capital Expenditures
that were permitted to be made during the immediately preceding Measurement
Period pursuant to Section 6.14(a) minus (ii) an amount equal to the unused
permitted Capital Expenditures carried forward to such immediately preceding
Measurement Period pursuant to this paragraph (c); provided that the increase in
any fiscal year pursuant to this clause (c) shall not exceed 50% of the
permitted Capital Expenditures amount for the immediately preceding Measurement
Period pursuant to paragraphs (a) and (b).

 

For purposes of determining compliance with this Section, Capital Expenditures
incurred or made by the OnMOS Joint Venture and its subsidiaries shall be
disregarded.

 

SECTION 6.15. Minimum Consolidated EBITDA. The Borrower will not permit
Consolidated EBITDA for any period of four consecutive fiscal quarters ending on
any date after the Restatement Effective Date to be less than $140,000,000.

 

SECTION 6.16. Minimum Cash and Cash Equivalents. Prior to the Transition Date,
the Borrower will not permit the Liquidity Amount for any period of five
consecutive Business Days ending on or after the date hereof (calculated at the
close of business on each Business Day), to be less than $50,000,000.

 

SECTION 6.17. OnMOS Joint Venture Interest. At all times after consummation of
its investment in the OnMOS Joint Venture the Borrower shall own (directly or
indirectly) at least 51% of the voting power represented by the outstanding
Equity Interests of the OnMOS Joint Venture.

 

83



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any certificate or other document furnished pursuant to or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings or the Borrower) or 5.11 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period with respect thereto;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

84



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or, subject to Section 7.02, any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or, subject to
Section 7.02, any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i) Holdings, the Borrower or, subject to Section 7.02, any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or,
subject to Section 7.02, any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) Holdings, the Borrower or, subject to Section 7.02, any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against Holdings,
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Holdings, the Borrower or
any Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on Collateral having, in the aggregate, a value in excess of $5,000,000, with
the priority required by the applicable Security Document, except (i) as a
result of

 

85



--------------------------------------------------------------------------------

the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) any action taken by the Collateral
Agent to release any such Lien in compliance with the provisions of this
Agreement or any other Loan Document or (iii) as a result of the Collateral
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Pledge Agreement;

 

(n) any default or other event shall have occurred under any document governing
any Permitted Receivables Financing if the effect of such default or other event
is to cause the termination of such Permitted Receivables Financing;

 

(o) a Change in Control shall occur; or

 

(p) the TPG Equity Purchase shall not have been consummated on or prior to
September 7, 2001;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any “Subsidiary” shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets with a value in excess
of 5.0% of the total consolidated assets of the Borrower and the Subsidiaries as
of such date, provided that if it is necessary to exclude more than one
Subsidiary from clause (h), (i) or (j) of Section 7.01 pursuant to this Section
in order to avoid a Default thereunder, all excluded Subsidiaries shall be
considered to be a single consolidated Subsidiary for purposes of determining
whether the condition specified above is satisfied.

 

86



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of the Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02(b)) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Holdings, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

87



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this

 

88



--------------------------------------------------------------------------------

Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to Holdings or the Borrower, to it at 5005 East McDowell Road, Phoenix,
Arizona 85018, Attention of President (Telecopy No. 602-244-4830);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, TX 77002, Attention of Maryann
T. Bui (Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank, 270
Park Avenue, New York, New York 10017, Attention of Edmond DeForest (Telecopy
No. (212) 270-4584);

 

(c) if to the Issuing Bank, to JPMorgan Chase Bank, in care of JPMorgan Treasury
Services, 10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610, Attention
of Standby LC Department (Telecopy No. (813) 432-5161);

 

(d) if to the Swingline Lender, to JPMorgan Chase Bank, Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, TX 77002, Attention of Maryann T. Bui
(Telecopy No. (713) 750-2358); and

 

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective

 

89



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the date of any scheduled payment of
the principal amount of any Tranche E Term Loan under Section 2.10, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such scheduled payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release Holdings or any Subsidiary Loan Party from its Guarantee
under the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vii) except in strict accordance with the
express provisions of the Security Documents, release all or any substantial
part of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender, (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class or (ix) change the definition of “Interest Period” to include
periods longer than six months; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Revolving Lenders (but not the Tranche E Lenders) or the
Tranche E Lenders (but not the

 

90



--------------------------------------------------------------------------------

Revolving Lenders) may be effected by an agreement or agreements in writing
entered into by Holdings, the Borrower and requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by Holdings, the Borrower,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of one
counsel in each applicable jurisdiction for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence, Release or threatened Release of
Hazardous Materials on or from any Mortgaged Property or Restatement Mortgaged
Property or any other property currently

 

91



--------------------------------------------------------------------------------

or formerly owned or operated by Holdings, the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to Holdings, the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee or any Related Person of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Actual
Revolving Exposures, outstanding Tranche E Term Loans and unused Commitments at
the time.

 

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

(f) Neither Motorola nor any director, officer, employee, stockholder or member,
as such, of any Loan Party or Motorola shall have any liability for the
Obligations or for any claim based on, in respect of or by reason of the
Obligations or their creation; provided that the foregoing shall not be
construed to relieve any Loan Party of its Obligations under any Loan Document.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing

 

92



--------------------------------------------------------------------------------

Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), provided that (i) except in
the case of an assignment to a Lender or an Affiliate or Approved Fund of a
Lender, each of the Borrower and the Administrative Agent (and, in the case of
an assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its Actual LC Exposure or Swingline Exposure, the
Issuing Bank and the Swingline Lender) must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld), (ii) except
in the case of an assignment to a Lender or an Affiliate or Approved Fund of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under clause (a), (b), (g), (h), (i), (j), (n)
or (o) of Article VII has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement (provided that any liability of the Borrower to such
assignee under Section 2.15, 2.16 or 2.17 shall be limited to the amount, if
any, that would have been payable thereunder by the Borrower in the absence of
such assignment), and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

93



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Holdings, the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Holdings, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with

 

94



--------------------------------------------------------------------------------

respect to the participation sold to such Participant. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in the Amendment and
Restatement Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the

 

95



--------------------------------------------------------------------------------

invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower then existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender under this
Section are in addition to other rights and remedies (including any other rights
of set-off) that such Lender may have.

 

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Borrower or its properties in the courts of any
jurisdiction.

 

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

96



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or to any direct or indirect contractual counterparties in swap
agreements or such contractual counterparties’ professional advisors, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis from a source other than Holdings or the Borrower. For
the purposes of this Section, the term “Information” means all information
received from Holdings or the Borrower relating to Holdings or the Borrower or
its business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings or the Borrower. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

97



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14. Existing Credit Agreement; Effectiveness of Amendment and
Restatement. Until this Agreement becomes effective in accordance with the terms
of the Amendment and Restatement Agreement, the Existing Credit Agreement shall
remain in full force and effect and shall not be affected hereby. After the
Restatement Effective Date, all obligations of the Borrower under the Existing
Credit Agreement shall become obligations of the Borrower hereunder, secured by
the Security Documents, and the provisions of the Existing Credit Agreement
shall be superseded by the provisions hereof.

 

SECTION 9.15. [Intentionally Omitted]

 

SECTION 9.16. [Intentionally Omitted]

 

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.17 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

98